 MIDWESTERN MININGMidwestern Mining&Reclamation,Inc., a Subsidi-ary ofMidwestern Fuels Systems,Inc.,andReclamation Services,Inc.andUnitedMineWorkers of America. Case 17-CA-111911November 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 26 October 1983 Administrative Law JudgeGordon J. Myatt issued the attached decision. TheRespondent and the General Counsel each filed ex-ceptions, cross-exceptions, supporting briefs, andanswering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified. 2We agree with the judge's finding that the "de-motion" to leadmen of certain individuals previous-ly designated as supervisors was an attempt to packthe unit to dilute the UMW's majority support. Weemphasize that the duties and wages of these indi-vidualswere unchanged following the alleged de-motion and they continued to exercise the supervi-sory authority previously vested in them.3We'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsWe disavow the judge's statement in sec VIII, par. 9 of his concludingfindings that the Company conveyed the clear message to the employeesthat it "favored the CIU and would not engage in unlawful conduct toundermine employee support of that union " Such a message, had it beenconveyed, would not be unlawful The Respondent's message, however,was that it favored and assisted the CIU and would reward employeeswho supported that Union because it would not be "that much of an ex-pense to [the Company]." This contrasts sharply with the outspoken andunlawful efforts to undermine employee support for the UMW The as-sistance and support of a union Respondent felt it could better control isthe basis of our finding that the Company violated Sec. 8(a)(2) and (1) ofthe Act.The judge stated that in making his credibility findings he took intoaccount that "a number of the employee witnesses were currently work-ing for Respondent and testifying against their own employment inter-ests."We note that other employee witnesses who were on layoff statusalso testified against their own employment interests2We have modified the judge's recommended Order to include thebroad remedial order language which he inadvertently omittediThe parties stipulated that Curtis D Couch, Steve Coleman, MilesD. Neil Jr, Robert D Palmer, and Jerry Watts were supervisors prior to25 June 1982 In addition, Respondent's president Ira Palmer testified thatbefore the 16 August 1982 demotions Jack Wallace, William H. Palmer,and Frank Weisensee had authority to discipline, direct work, assignwork, require overtime, transfer employees from job to job, and recom-mend the hiring or firing of employees221agreewith thejudge's finding thatMel Bowie,while not a supervisor,should be excluded fromthe unit because his functions and interests aremore closely aligned with those of managementthan with thoseof theunit employees.We also agree with the judge that Robert E.(Bobby)Palmer should not be included in the uniteven though he performed unit work.Palmer is theson of supervisor and minority stockholder,RobertD. Palmer,and the nephew and cousin respectivelyof board member,supervisor,and primary stock-holder,William Palmer,and president and primarystockholder, Ira Palmer.Based on the foregoing,Bobby Palmer qualifies as a close relative of man-agement whose interests are more alignedwith thebusiness interests of his family than with the inter-ests of the employees.Accordingly,he should beexcluded from the unit.NLRB v. Action Automo-tive,105 S.Ct. 984 (Feb.19, 1985).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents,MidwesternMining and Reclamation,Inc.,a subsidiary of Midwestern Fuels Systems,Inc.,and Reclamation Services, Inc., Bronaugh,Missouri, their officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.Insert the following as paragraph l (1)."(1) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of theAct."CHAIRMAN DOTSON, dissenting in part.Iagreewith the decision of my colleaguesexcept in the following respect.The judge found, and my colleagues agree, thatthe authorization card of employee William Barnettshould be counted towards the Charging PartyUnion's majority status. I cannot agree.The judge found that Barnett signed an authori-zation card in front of the union hall before attend-ing a union meeting. The judge credited UnionRepresentative Prettyman's testimony that he readthe card to Barnett at Barnett's request. Later, butat a time prior to the Union's demartd for recogni-tion,Barnett called Union Organizer Forbes andasked for the return of his card.The judge found that Barnett's asserted revoca-tion of his card was ineffective. The judge, citingWarehouse GroceriesManagement,254 NLRB 252(1981),concluded, "When an employer has en-gaged in coercive conduct designed to undermine277 NLRB No. 1 222DECISIONSOF NATIONALLABOR RELATIONS BOARDunion support during an organizing effort, theBoard presumes that employee revocations of pre-viously valid authorization cards are a direct resultof the employer's unlawful conduct."I do not agree withWarehouse Groceries Manage-mentand other caseswhich presume that revoca-tionisa resultof an employer's conduct evenwhere, as here, there is no evidence that the em-ployeewas indeed coerced into requesting thereturn of his card. No unfair labor practices weredirectedagainstemployee Barnett. There is nobasis for presuming that coercion rather than achange of mind precipitated his desire to revokehis card. Absent a showing that the employee wascoerced into revoking his card, the revocationmust be deemed valid.iSee,e g,QualityMarkets,160 NLRB 44 (1966), enfd. 387 F 2d 20(3d Car 1967)Anne G. Purcell, Esq.,for the General Counsel.Robert A. Liberman, Esq. (Linde, Thompson, Fairchild,Langworthy, Kohn & Van Dyke, P.C.),of Kansas City,Missouri, for the Respondent.Lowell Forbes,International Organization, of Pleasanton,Kansas, andEldon Prettyman,International Organizer,of Liberal, Missouri, for the Charging Party.DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Administrative Law Judge. On acharge filed by United Mine Workers of America(UMW) against Midwestern Mining & Reclamation, Inc.,a subsidiary of Midwestern Fuel Systems, Inc., and Rec-lamation Services, Inc,' (Respondents), the Regional Di-rector for Region 17 issued a complaint and notice ofhearing on October 29, 1982.2 The complaint, as amend-ed at the hearing,allegesRespondents constitute a singleemployer and, acting through their agents and supervi-sors, engaged in conduct which violated Sections8(a)(1),(2), (3), (5), and 8(d) of the National Labor RelationsAct.More specifically, the complaint alleges that afterUMW sought to organize Respondent's employees inearly June various agents and supervisors of Respondentscommitted numerous violations of Section 8(a)(1) of theAct by: unlawfully interrogating employees about theirunion activities, sympathies, and desires and aboutsimilaractivities and desires of other employees; threatening toshut down the mining operation of Respondents if theemployees selected UMW as their collective-bargainingrepresentative; informing employees that Respondentswould never "go union" and would keep the UMW out;creating an impressionthe employees activities on behalfof UMW were under surveillance; threatening employeesThe caption of the case appears as amended at the hearingaUnless otherwise indicated, all dates herein refer to the year 1982with reprisals if they talked about UMW or talked withother employees who supported that union; solicitingemployees to attend a UMW meeting and report backconcerning matters which took place at themeeting; in-forming employees they were laid off because of theUMW organizing campaign; and offering employees pro-motions to dissaude them from supporting UMW as wellas to encourage them to dissaude other employees fromsupporting that union.The complaint also alleges Respondents violated Sec-tion 8(a)(2) of the Act by: granting employees time offfrom work to attenda meetingwith the Congress of In-dependent Unions (CIU) and allowing supervisors toattend the CIU meeting and to sign authorization cardsfor that union; telling employees that Respondents fa-vored CIU and would close down their operations ifUMW became the collective-bargaining representative ofthe employees.The complaint further alleges Respondents accelerateda layoff of 42 employees on June 18 and terminated 28 ofthe laid-off employees on August 19 in order to discour-age membership in and support of UMW. It also allegesthat Respondents have refused to call employees EdwardH. Roberts and Elmer M. Scales to work since July 28because these employees aided and supported UMW initsorganizing effort. In addition, the complaintallegesRespondents purportedly withdrew supervisory statusfrom certain acknowledged supervisors and assignedthese individuals unit work in order to discriminatorilydeny that work to bargaining unit employees; and fur-ther, that the supervisory employees were assigned unitwork to enable Respondents to include persons known tobe opposed to UMW in the bargaining unit. All theabove conduct is alleged in the complaint to be a viola-tion of Section 8(a)(1) and (3) of the Act.Next, the complaint alleges UMW was designated asthe exclusive collective-bargaining representative by amajority of the employeesin anappropriate unit and thatRespondents voluntarily recognized UMW as such onAugust 11. That on August 16, however, Respondentswithdrew recognition of UMW as the exclusive repre-sentative of its employees in violation of Section 8(a)(5)of the Act.Finally, the complaint alleges the asserted unlawfulconduct is of such a serious and substantial characterthat it precludes the holding of a fair election among theunit employees. For this reason, the complaint asserts theentry of a remedial order requiring Respondents to rec-ognize and bargain with UMW is required.Respondents filed an answer in which they deny con-stituting a single employer within the meaning of theAct. The answer further denies all of the substantive al-legations of the complaint and specifically denies thecommission of any unfair labor practices.A hearing was held in this matter in Joplin,Missouri,on various dates beginning on December 7, 1982, andending on March 4, 1983. All parties were representedby counsel and afforded full opportunity to examine andcross-examine witnesses and to present material and rele-vant evidence on the issues. Briefs have been submittedby counsel and have been considered. MIDWESTERN MININGOn the entire record in this case,3 including my obser-vation of the witnesses while testifying, I make the fol-lowingFINDINGS OF FACT1.JURISDICTIONMidwestern Fuel Systems, Inc. (MFS), a Nevada cor-poration, is a stockholding company which engages incoal strip mining and reclamation work at minesites bymeans of subsidiaries.Midwestern Mining and Reclama-tion, Inc. (MMR), a Kansas corportation, is a whollyowned subsidiary of MFS and Reclamation Services,Inc. (RSI), a Missouri corporation, is a wholly ownedsubsidiary of MMR. All the stock of MMR and RSI is]held by MFS.MMR is engaged in a strip mining operation in ]Bron-augh, Missouri, the mining site involved in this case. RSIprovides reclamation services toMMR at the samemining site. The record shows that MMR has an agree-ment with Associated Producers Company (Associated),an Oklahoma corporation, to produce and supply coal onbehalf of Associated to Independence Power and Light(Independence), a utility owned and operated by the cityof Independence,Missouri.The record further showsthat the value of the coal supplied annually to Independ-ence by MMR is far in excess of $50,000.On the basis of the above., I find that Respondents sat-isfy the Board's statutory and discretionary jurisdictionalstandards. Accordingly, I find Respondents are, and havebeen at all times material to this case, employers withinthe meaning of Section 2(2) engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe record evidence and the unrefuted testimony es-tablish that United Mine Workers of America (UMW)and Congress of Independent Unions (CIU) are labor or-ganizationswithin the meaning of Section 2(5) of theAct.III.THE QUESTIONS PRESENTEDThe questions presented by this case are as follows:A. Do MMR and RSI constitute a single employer forthe purposes of the Act?B.Was the normal layoff of June 25 accelerated toJune 18 to thwart the organizational campaign of UMW?C.Did Respondents extend voluntary recognition toUMW on August 11 and then withdraw such recogni-tion?3The record includes a video deposition of one witness, Robert DPalmer.When this witness was initially scheduled to testify, he was suf-fering from hypertension to such a degree that his physician advisedagainst his appearance at that time On the day Palmer was rescheduledto appear, his son and daughter were involved in separate automobile ac-cidents in which theysustainedphysical injuries. In view of the impact ofthe accedents on Palmer's physical disability, it was considered unwise torequire him to appear to testify. By arrangement between counsel, Palm-er's testimony was subsequently taken by means of a video depositionafter the final hearing date This video cassette has been received and re-viewed and is hereby included as part of the record in this case223D. Did Respondents refuse to recall employees Rob-erts and Scales for unlawful reasons?E.Was the August 19 termination of the laid-off em-ployees motivated by unlawful reasons'?F.Did Respondents provide unlawful support and as-sistance to CIU?G.What is the scope and composition of the bargain-ing unit?1.Are certain employees supervisors withinthe meaning of the Act?2. Is employee Bowie a managerial employee?3.Should various other employees be excludedfrom the bargaining unit?H. Did the UMW achieve a card majority in an appro-priate bargaining unit?I.Is a bargaining order warranted under the circum-stances of this case?IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsRespondent MMR is party to an agreement with Asso-ciated to produce and supply coal to satisfy a contractAssociated has to supply coal to a utility owned by thecity of Independence, Missouri. Although the life of theagreement between Associated and MMR, as well as thatbetween Associated and Independence, is 14-1/2 years(beginning October 1, 1980), it provides that the per-tonprice will be negotiated annually between Associated andthe city council of Independence. The agreement furtherprovides that the coal supplied will be of sufficient quan-tity and quality to meet the requirements of Associated'scontract with Independence.4 In the event the coal sup-plied fails to meet the British Thermal Unit (BTU) per-ton standard set by Independence, the agreement re-quires the supplier to make up the BTU deficiency insubsequent shipments. If this is not done, Independencepenalizes Associated by withholding the dollar value oftheBTU deficiency from its payments to Associatedwho in turn withholds, under the agreement, thatamount from its payments to MMR.The unrefuted testimony reveals that Independencetakes a yearly inventory of its coal stock on hand duringthe last week in June. As a result, no shipments are madeat that time and it is customary for half of Respondents'work force to take a 2-week vacation beginning the lastweek in June and on their return, the remaining employ-ees go on vacation.B. The Single Employer IssueAs previously noted, MMR is a wholly owned subsidi-ary of MFS, and RSI is a wholly owned subsidiary ofMMR. All of the shares of stock in MMR and RSI areowned by MFS. The stipulation by the parties in therecordmakes it clear that all three companies havecommon ownership, directors, and officers. The direc-a See G C Exh 34 for a copy of the agreement between MMR andAssociated with a copy of Associated's contract with Independence ap-pended. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDtors of MFS consist of Harold Card (chairman), RonWalker, and Carl E. Wright. The officers of MFS are:Card, president;Walker, vice president; and Wright, sec-retary-treasurer.Card, IraW. Palmer, and his father,William H. Palmer, are major shareholders in MFS.5MMR was apparently organized and began operationsin 1977. Its directors are Harold Card (chairman), andIra and William H. Palmer. The officers of MMR are:Ira Palmer, president; Ron Walker, vice president; Mi-chael McCrate, vice president of operations; and Carl E.Wright, secretary-treasurer.The record is unclear whether RSI was organized in1981 or 1982. It is stipulated, however, that the directorsareHarold Card (chairman),Walker,Wright, and Iraand William Palmer. The officers are the same individ-ualswho are the officers of MFS; i.e., Card, president;Walker, vice president; and Wright, secretary-treasurer.According to the testimony of Ira Palmer, MMR ownssomewhat less than 100 acres of land and leases between400 and 500 additional acres at the Bronaugh minesite.On May 17, 1982, MMR entered into an agreement withRSI to perform carpentry, electrical, maintenance, andreclamation work which previously had been performedby MMR employees at the minesite. (See G.C. Exh. 2a.)Under the terms of this agreement, MMR is required topay RSI $9 per hour for a 40-hour week for the servicesrendered by each RSI employee. However, the recordalso reveals that MMR constructed a new maintenancebuilding on the site and leased it to RSI at an annualrental of $24,000. (See G.C. Exhs. 29 and 29a). The leaseprovides that the rental may be discharged by servicesrendered at $9 per hour per employee for a 40-hourweek in lieu of cash payment, thus obviating the need forany cash transfers between MMR and RSI on either theservice contract or the lease agreement.The unrefuted testimony indicates that, when the ar-rangement with RSI was implemented at the minesite,therewas no formal announcement made to the MMRemployees. Rather, employees who were on the MMRpayroll performing the work now assigned to RSI simplywere shifted to the RSI payroll, retaining their seniorityfrom the date of hire by MMR, as well as their job clas-sifications and rates of pay. They worked under the samesupervisors and continued to perform the same work as-signments they previously performed as MMR employ-ees. In addition, it is evident from the record that all ofthe employees at the minesite, whether on RSI or MMRpayrolls,were subject to the directions of supervisors ofeither company, including the issuance of verbal andwritten reprimands.6 Since RSI owns no equipment, its5The record reveals that MFS has 10 4 million shares of stock out-standing.Cards owns I million shares, Walker owns 13 million, IraPalmer ownsI I million,William Palmer owns I million, and Robert DPalmer owns 50,000 The remaining shares are held publicly6See, e g.,G C Exh. 17 (safety violation by RSI employee Forbeswritten up by MMR Mine Superintendent Brooks; G C Exh 22 (warn-ing issued to RSI employees Forbes and Sarley and MMR employeeWesthoff by RSI leadmen Watts and MMR Superintendent Brooks),G C. Exh 23 (memo regarding failure of RSI employee Sarley to takeproper care of equipment written by MMR Superintendent Brooks), G CExh 25 (memo recording voluntary termination of RSI employee Beamsigned by MMR Superintendent Brooks and MMR leadman Coleman)employees utilize the equipment owned byMMR.Hence, the equipment used at the minesite its operatedby employees of both companies and involve the sameskills;i.e.,bulldozers, scrapers, drag lines, and haultrucks.Nor is there any requirement that RSI make pay-ments to MMR for use of the equipment.The testimony indicates thatMcCrate,MMR vicepresident for operations, is the overall managerial super-visor in charge of the work performed by RSI employ-ees.However, unrefuted testimony further indicates thatPhil Brooks, the mine superintendent for MMR, activelysupervises allwork at the minesite whether performedby employees on MMR or RSI payrolls.MMR maintains an office in a trailer at the minesitewhich is used by Ira Palmer when he is on the site andby other MMR and RSI managerial personnel. Twooffice clericals (not a part of the bargaining unit) alsowork in the trailer and prepare the payroll information.The payroll information is submitted to MFS, which hasno employees but maintains the records for both compa-nies.The records kept by the clerical personnel are com-mingled in the files regardless of the company for whichthe employees work.7 Ira Palmer, president of MMR,signs payroll checks issued to both MMR and RSI em-ployees, and on August 19, 1982, signed letters of termi-nation issued to laid-off employees of both MMR andRSI-discussed in detail, infra. (See G.C. Exhs. 15 and16.) In addition, the testimony of Ira Palmer reveals thathe and Card make the decisions about when employeesof both companies are to be laid off because of work re-ductions and, further, that he determines which employ-eeswill be recalled and where they will work at theminesite, regardless of which company for whom theywork. The undisputed evidence also discloses that unem-ployment compensation claims of both MMR and RSIemployees list MMR as the employer, further, that theseclaims and the employer designation have never beencontested by MMR. (See G.C. Exhs. 12, 13, and 14.)In the circumstances set forth above, it is more thanevident that Respondents' claim that MMR and RSI areseparate entities and do not constitute a single employerbelies the record evidence. Settled law has establishedfour criteria for determining whether separate entitiesconstitute a single employer for purposes of the Act.These criteria are: (1) interrelation of operations; (2)common management; (3) centralized control of labor re-lations; (4) common ownership.Radio Union v. BroadcastService,380 U.S. 255, 256 (1965);Royal Typewriter Co. v.NLRB,533 F.2d 1030, 1042 (8th Cir. 1976);MarineWelding & Repair Works v. NLRB,439 F.2d 395, 397-398 (8th Cir. 1971);Al Bryant, Inc.,260NLRB 128(1982);Parklane Hosiery Co.,203 NLRB 597, 612 (1973).Although the determination of single employer status ul-timately depends on the factual circumstances, it is nev-erthelesscharacterized by the absence of an "arm'slength relationship found among unintegrated compa-9The records themselves indicate that the employees are viewed asworking for MMR. For example, a "Task Training Record" of RSI em-ployee Jones (G.C. Exh. 27) is on the identical form as a similar recordforMMR employee Westhoff (G C. Exh 28) and both forms cite MMRas the employer MIDWESTERN MININGrues."Operating Engineers Local 627 vNLRB,51& F.2d1040, 1045-46 (D.C. Cir. 1975), affd. on this point subnom.South Prairie Construction Co. v. Operating Engi-neers Local 627, 425 U.S.800 (1976); seeNLRB v. DonBurgess Construction Corp.,596 F.2d 378, 394 (9th Cir.1979)., cert. denied 444 U.S. 940 (1979).It is readily apparent that Respondents here meet allthe controlling criteria for single employer status. Own-ership of all of the companies (MFS, MMR, and RSI) isheld substantially by Card, Walker, and Ira and WilliamPalmer.Operationally,RSI is little more than a shellwith no administrative capacity and no discernible cap-italassets.RSI depends solely on MMR employees toperfoi m its administrative work, and all of the plant andequipment it uses in performing work at the minesite isowned by MMR-for which RSI pays no rental feewhatsoever. Its service agreement with MMR amountsto a virtual "wash" of its obligation to pay a rental fee toMMR for the lease of the new maintenance building.The ostensible overall supervisor of RSI's operation is avice president of MMR and his office is located in theonsite trailer office of MMR. Ira Palmer as president ofMMR signs the payroll checks for employees of bothcompanies and he determines along with Harold Card,chairman of the board of all three companies, when em-ployees of both MMR and RSI are to be laid off becauseof reduction in work. Likewise,Palmer determineswhich employees of either company are to be recalledand where they are to be assigned work.It is also apparent that, administratively, the personnelrecords of employees of both companies are commingledwithout any need to segregate them on the basis of thecompany for which the employees work, thus giving riseto the strong inference that both companies are consid-ered to be in fact one employer by its own officials. Fi-nally, it is evident from the record that thelabor rela-tions of both MMR and RSI are vested solely in themanagement officials of MMR. Ira Palmer, McCrate, andBrooks are the top MMR officials controlling the entireoperation at the mining site and all of the employees,whether RSI or MMR, are subject to their overall con-trol and supervision. The record also reveals that all theemployees working at 'the minesite, regardless of whichcompany, are also subject to the direction and control oflow level supervisors, working for either company. Also,the employees are subject to written reprimands fromthem for job deficiencies and breach of work rules.On the basis of the recordevidence it is apparent,therefore, that there is a complete integration of MMR'sadministrative,managerial, and financial resources withthe operation of RSI at every level at the minesite. Fur-ther, the record clearly reveals that the labor relations ofboth companies are determined solely by the officials ofMMR. In these circumstances, I find the relationship be-tween MMR and RSI falls far short of one of "arm'slength" dealing. Rather, I find the relationship to be aclassic example of separate entities which constitute asingle employer for the purposes of the Act.225C. TheCommencement of the UMW OrganizingEffortLowell Forbes,aUMW organizer,testified that hewas visited on June 8 by several of]Respondents' em-ployees, including his son Dennis, and asked to organizethe mine. In response to their request,Forbes began vis-iting employees at their homes or other places off theminesite to solicit signatures on authorization cards forthe UMW.According to the testimony of a number ofemployeeswitnesses,knowledge of the organizationalcampaign effort quickly spread to the rinesite,and sev-eral supervisors questioned them about this activity.Laid-off employee Fred Norris testified that on June12 he was with Supervisor Miles Neal Jr.8Norris statedthatWilliam Palmer came up to themand askedNorris ifhe had heard anything about the employees "goingunion." Norris replied that he had not and, according toNorris, Palmer then stated if the UMW got in,he wouldshut the mine down.Norris also testified that,on June14,LesterMoore, the second-shift pit boss, asked if heknew which employees signed authorization cards fortheUMW.When Norris disclaimed any knowledgeabout the signing of union cards,Moore stated Respond-entswould shut the mine down if the employees wentunion.William Palmer recalled having a conversation withNorris but stated that it pertained to a broken throttlerod on the employee's truck. He denied making anythreats to shut the mine down. Neal Jr.recalled beingwith Norris when Palmer came up on that occasion butwas unable to recall any mention of the UMW or anythreats by Palmer to close the mine. Moore was unableto recall any conversation with Norris about the UMWor stating to the employee that the Respondents wouldshut down the mine if the employees were representedby UMWJack Clark,a dragline operator and son-in-law ofUMW organizer Forbes, testified that on June 14 he hada conversation about the UMW with Steve Coleman,foreman of the tipple operation.9According to Clark,Coleman said that Ira Plainer "would just shut the minedown, if the Union came in." Clark also testified that, onJune 15, Mine Superintendent Brooks asked if he hadbeen contacted by organizer Prettyman of the UMW.When Clark indicated he had not, Brooks stated, accord-ing to Clark,"You guys ought to get your heads togeth-er because you know what will happen if the Unioncomes in. Willie[Ira Palmer]will just shut her down."Clark further testified that shortly after the organizingcampaign started,Robert Palmer came to him and saidRespondents would shut the mine down if the UMW gotin.Coleman and Robert Palmer denied talking to Clarkabout the UMW or stating that Respondents would closethe mining operation if the employees were representedby UMW.6Neal Jr was the maintenance foreman and his father,Miles Neal Sr.,also worked for Respondents.9The tipple is where the coal is hauled from the mine pits and putthrough a washing process before shipment 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployee Matt Mindicki testified that Brooks asked ifhe were "talking union" or knew of any other employeeswho were doing so. Mindiciki denied engaging in anysuch activity or knowing of any other employees whowere talking in favor of the UMW. According to Min-dicki,Brooks then said that, if any employees did so,theremight be trouble. Brooks denied having such aconversation with Mindicki.Jack Westhoff, an employee currently performing rec-lamation work, stated that, on June 15, Brooks asked ifhe had heard anything about the UMW attempting to or-ganize the employees. When Westhoff admitted he had,Brooks told the employee he should not get involved be-cause it would hurt his chances of moving up in theCompany.1° According to Westhoff, Brooks stated IraPlamer said he would close down the operation if theUMW got in and Brooks indicated he believed Palmerwould do just that. When questioned about this conver-sation,Brooks denied making these statements to West-hoff.Scraper operator Mike Sarley testified that, on June16,UMW organizer Forbes came to the minesite andRobert Palmer brought him over to where Sarley andDennis Forbes were standing. After the elder Forbesleft, according to Sarley, Dennis Forbes commented thatthe weather was getting warm. Robert Palmer replied,"Yes, and the fire in the oven is getting hot and going toget hotter for somebody today."11 Robert Palmer admit-ted seeing Lowell Forbes on the minesite on June 16, butdenied that he took Forbes over to the area where hisson was standing. He also denied having any knowledgeas to why the elder Forbes was on the minesite on thatoccasion. He further denied that he made any commentsto Saley or Dennis Forbes.Former employee Scott Beam12 testified that he had aconversation with Robert Palmer on June 15. Accordingto Beam, Palmer wanted to know if he had been ap-proached by anyone from the UMW. Beams statedPalmer told him the Respondents would shut the minedown if the employees went union. Palmer deniedmaking this comment to Beam.Terry Rink, a dragline operator for the Respondents,testified that he had a conversation with Mine Superin-tendent Brooks shortly after the Union began its organiz-ing campaign. Rink stated Brooks asked if he knew any-thing about the union activities going on around the min-esite.Rink replied that he did not. According to Rink,Brooks stated he hoped it would not go any further be-cause, if it did, Respondents would shut the mine down.Brooks indicated to Rink that Respondents could not op-erate under the National Agreement of the UMW. Whenquestioned about this testimony, Brooks denied makingany such statements to Rink.Rink further testified that, later the same day, he had aconversation with Robert Palmer about the Union. Ac-cording to Rink, Palmer also questioned him about hisWesthoff signed a UMW authorization card on June 14Dennis Forbes recalls Robert Palmer's comments to be as follows-"Things are going to get hotter than hell and that someone would getroasted,"11 Beam voluntarily terminated his employment with Respondents onSeptember 25, 1982knowledge of any union activity among the employees.When Rink disclaimed any such knowledge, RobertPalmer stated that Respondents could not operate underan agreement with the UMW and would shut the minedown if the Union got in. Robert Palmer denied havingany conversation with Rink about the Union.Edward Roberts, an alleged discriminatee in this case,testified that, on June 16 or 17, he had a conversationwith Robert Palmer about a former employee who hadquit his job and purchased a dump truck to go into busi-ness for himself. According to Roberts, Robert Palmersaid all the employees had better watch out how theyvoted in the "union thing" or they would all be out driv-ing dump trucks. Roberts testified that Palmer stated theRespondents would shut the mine down if the UMW gotin and all the employees would be out of work. As in thecase of all of the other statements attributed to him,Robert Palmer denied making these statements to Rob-erts.Laid-off employee King testified that after the UMWcampaign began, he had a conversation with coworkerGerald Couch. King stated that Couch confided that hewas telling other employees that he signed a UMW cardin order to learn which of-them were signing cards forthe Union. King further testified that the following dayhe overheard Robert Palmer talking to Supervisor Watts.According to King, Palmer handed Watts a slip of paperand said, "Here are the names of three of your top recla-mation men who signed UMW cards."Employees Fred Couch and Todd Shaw testified thatapproximately 2 weeks after the union organizing cam-paign began, they were told by Dwayne Couch that IraPalmer wanted to talk to them in the mine office. Bothemployees were reluctant to be seen talking to Palmer inthe office while the union activity was taking place.They arranged to meet with Palmer during workinghours off the leasehold at the home of Dwayne Couch. i 3According to the testimony of these two employees,114Palmer wanted to know why the mine employees wereconsidering joining a union and which employees wereupset enough to do such a thing. Couch replied the em-ployeeswere concerned about money. Couch assuredPalmer, however, that he was not in favor of the UMWbecause he knew Respondents could not afford to oper-ate under a union contract. Shaw, who shared Couch'ssentiments,was unable to recall whether Palmer askedthem for the names of the employees who signed cardsfor the UMW. His affidavit indicated, however, thatPalmer asked him and Couch for the names of the em-ployees who were trying to get the UMW in at the mine.According to Shaw, the meeting with Palmer lasted for45 minutes, but he was unable to recall any further de-tails of their conversation.Several days later, Palmer spoke to both employees inthe shop on the minesite. Each stated that Palmer saidtherewas a possibility of some openings occurring in13 Fred Couch was a cousin of Dwayne14Fred Couch and Shaw were opposed to the UMW and later at-tempted to get the employees to join the Congress of IndependentUnions (CIU) This matter is treated in another section of this decision,infra MIDWESTERN MINING227management and asked if the employees were interestedin these positions. Each denied that Palmer made anymention of the UMW or conditioned his offer on the em-ployees' opposition to the union organizing effort.As noted, Lowell Forbes was on the minesite on June16.His purpose for going there was to advise the Palm-ers of the Union's intent to organize the employees.When he arrived, Ira Palmer was not on the site andRobert Palmer drove up and spoke with him. Accordingto Forbes, Robert stated he had heard the UMW intend-ed to organize the employees. Forbes testified thatRobert then said Respondents would close the mine ifthe UMW came in. At this point, according to Forbes,William Palmer came up and voiced the same sentimentsexpressed by Robert.While they were conversing, IraPalmer came on the scene and spoke with Forbes. Ac-cording to Forbes, Ira stated the Respondents could notoperate under the National Agreement of the UMW andwould close the mine. Forbes further stated that Ira andRobert said they wished they knew who the "s.o.b.'s"were who signed authorization cards for the UMW.15Forbes left the minesite and that same day sent a letterto Respondents notifying them of the Union's intentionto organize the employees. (See G.C. Exh. 55.)D. The Layoffs on June 18As previously noted, under the contractual arrange-ments with Associated, the per-ton price of coal deliv-ered by Respondents to Independence was negotiated an-nually.Douglas Klusmeyer, president of Associated, tes-tified that he attended a meeting with the city council ofIndependence on June 14 and no agreement was reachedon the unit price of the coal. Card also attended thismeeting as an observer. During the afternoon of June 15,Card called Ira Palmer to inform him that a new pricehad not been agreed upon for the coal and further, thatIndependence would not receive any more shipmentsfrom Respondents after June 25 because the coal require-ments of the current agreement would then be satisfied,and Independence would be taking inventory of its stockof coal on hand. Shipments were to resume July 6, pro-vided a new contract price could be negotiated betweenAssociated and Independence.The following day, Klusmeyer contacted Card and ad-vised him that Associated was stopping its weekly pay-ments to Respondents. Klusmeyer told Card that inde-pendence was withholding its payments to Associateduntil the value of the BTU deficiencies under the currentagreement had been recouped. t 6 As the hourly paid em-ployees were scheduled to receive their paychecks onJune 25 and the salaried employees on June 30, and thepaid vacations of the employees were pending, Respond-15 In the affidavits given the Board agent investigating the chargesfiled in this case, Forbes did not mention the threats by Robert and Wil-ham Palmer to close theminedown nor did he mention the statement byIra and Robert regarding wanting to know the identity of the employeeswho signed authorization cards. He merely described his conversationwith the Palmers as "heated."16Normally, Associated received weekly payments from Independ-ence for the coal delivered by Respondents From this amount Associat-ed deducted its feesandany deductions required by the government andthen remitted the balance (approximately $85,000) to Respondentsentswere faced with a severe cash shortage whichthreatened their ability to meet their payroll obligations.Card testified he informed Ira Palmer of this situationafter receiving the call from Klusmeyer and was in turntold of Forbes' announced intent to organize Respond-ent's employees. Card stated he instructed Ira Palmer totellallmanagement and supervisory employees not toengage in any discussion with the employees about theUMW or the organizing effort. Card telephoned Forbessometime during that day and complained that Forbeshad reneged on an understanding that UMW would notattempt to organize Respondents' employees until Re-spondents had an opportunity to reduce their debt.t'Card acknowledged that he was upset over the overallsituation confronting the Respondents and he told Forbesitwas "stupid" to start an organizing campaign at thattime, since Respondent's current coal contract was dueto expire and a new one had not been negotiated.At approximately 4 p.m. on June 16, Ira Palmer metwith the employees working the first and second shifts atthe minesite. He informed the employees that a new coalcontract price had not been negotiated with Independ-ence.He also told the employees that if Respondentscould not get a better per-ton price for the coal from In-dependence, there would be a layoff on June 25 whenthe current agreement expired.On June 17, Card directed Ira Palmer to inventory allcoal in the pits to determine whether Respondents couldmeet their obligation to Independence until June 25 with-out requiring any further digging. After getting the in-ventory of the coal already mined, Palmer met withMcCrate and Brooks to select the employees who wouldbe laid off when the contract expired. According toPalmer, the selection was based on seniority, job classifi-cation, and qualification.The following morning, Card went to the minesite andadvised Palmer that Respondents would not be able tomeet their payroll if they continued operating with fullcrews and that all expenses had to be cut. He directedPalmer to lay off all employees immediately except thoseconsidered essential to keep the mine open. At approxi-mately noon, in the middle of the first shift, all employ-ees selected for layoff were given their layoff notices anddirected to stop work immediately. Palmer testified hedid this in the middle of the first shift because he had tocontact the second- and third-shift employees before theyreported to work. It is uncontroverted, however, thatthe first-shift employees were paid for the entire shift.Dennis Forbes and Mike Sarley testified that, before theyleft the minesite after being laid off, they had a conversa-tionwith Supervisor Watts. According, to their testimo-ny, Forbes indicated he felt the layoff was due to theunion organizing activity taking place at the minesite.Watts replied to Forbes' comments by stating that hecould not say because it would get him into a lot of trou-ble.Watts, on the other hand, denied making this com-ment to Forbes.17The "understanding" apparently arises from a series of correspond-ence between Ira Palmer and the UMW President Sam Church Jr in thefall of 1981 (See R Exhs 3 and 4.) 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDCard testified that on June 21 he was able to borrow$135,000 to enable Respondents to meet their payroll ob-ligation.The employees either picked up their paychecksat the mine office or received them in the mail. Respond-ents attached a notice to each paycheck regarding theUMW organizing campaign. The notice was signed byCard and it advised the employees that Respondents in-tended to resist the Union's attempt to organize employ-ees. It also advised the employees that they had no"legal obligation" to sign authorization cards and cau-tioned them' to read the union cards carefully beforemaking any commitments. (See G.C. Exh. 35.)The record indicates a new coal agreement was signedby Associated and Independence on July 6. However,Respondents did not resume coal production until thelastweek in July because of other problems that surfacedduring the time of the negotiations for the new coalagreement. The prior April, Respondents had been citedby the Missouri Land Reclamation Commission as beingdelinquentwith respect to reclamation on the variousproperties where the Respondents were engaged in stripmining.On receiving these citations, Respondents en-tered into negotiations with the Commission which re-sulted in a consent order being executed on June 30. (SeeR. Exh. 32.) The consent order precluded Respondentsfrom engaging in any mining of coal for a 2-week periodextending from June 28 through July 11, and requiredRespondents to devote all operational equipment to rec-lamation work on the various areas where the delinquen-cieswere cited. A schedule was set up which providedthat,on completion of reclamation work on varioustracks, certain equipment could be withdrawn from rec-lamation work and devoted to mining production. Forexample, the order allowed Respondents to operate oneminingunit consisting of one dragline and dozer begin-ningJuly 12, provided certain reclamation work hadbeen completed on variousareaspreviouslymined.Asecond mining unit could be placed into operation oncompletion of further reclamation work and a thirdmining unit could become operational after the comple-tion of additional reclamation work.The unrefuted testimony of McCrate (Respondents' of-ficial in charge of the reclamation work) reveals that Re-spondents were unable to comply with the reclamationschedule required by the consent order. As a result, Re-spondents entered into further negotiations with theCommission and an amended consent order was issuedon October 25. This amended order extended the recla-mation schedule while allowing the Respondent to putminingunits into operation on completion of certain rec-lamation work. (See R. Exh. 35.)E. The Termination of the Laid-Off EmployeesForbes testified that he visited the minesite on July 20and spoke with Ira Palmer. This visit was at Palmer's re-quest.According to Forbes, Palmer identified laid-offemployees Edwared Roberts and Elmer Scales as the in-dividuals he felt were responsible for the UMW's orga-nizing effort at themine.Palmer asserted that Robertscaused damage to a dragline before the layoff and statedhe would have fired the employee, if he had been able toprove it. Forbes testified that Palmer indicated he wasnot antiunion but that Respondents could not afford tooperate under a UMW agreement. Palmer stated that, ifgiven 2 years, he could afford to pay UMW wage scales.Forbes replied that the terms of any agreement betweenRespondents and UMW would be negotiable. Palmer, onthe other hand, denied making any statements to Forbesabout Roberts and Scales. He did not deny, however, theother comments attributed to him by ForbesOn July 24, Forbes met with Card at a restaurant inFort Scott,Kansas.According to Forbes, Card alsoplaced the blame for the organizing campaign on Rob-erts and Scales. Card repeated that Respondents werenot antiunion, but the UMW National Agreement wouldbreak them. Again, Forbes repeated that the terms of anagreement would be negotiable. Forbes further testifiedthat Card mentioned he knew Sam Church (then UMWpresident)and Forbes suggested that Card contactChurch. During this conversation, Card informed ForbesthatRespondents would start recalling employees but,according to Forbes, only intended to employ 52 of the64 employees working before the layoff.1' Forbes alsostated that he had a subsequent conversation with Cardon July 30 about the recall of the laid-off employees. Ac-cording to Forbes, Card stated that those employees notrecalledwould be placed on a "panel" and recalled toreplace any employees who quit or retired.On August 19, however, Respondents sent a letter to28 of the laid-off employees notifying them that the tem-porary layoff was a permanent termination. The letterwas signed by Ira Palmer and cited the restrictionsplaced on Respondents' mining operation by the Recla-mation Commission. The letter advised the terminatedemployees that the possibility of rehire would be consid-ered, if Respondents were allowed to reinstate morestripping machinery at a later date. (See G.C. Exh. 16.)Ira Palmer testified that, contrary to the language of theletter,he did not terminate the laid-off employees onAugust 19. According to Palmer, he wanted to alert theemployees to the seriousness of Respondents' problemsso they would not sit around waiting to be recalled. Hefurther testified that Respondents continued to use thepool of laid-off employees for rehires when the occasionwarranted it. The parties stipulated in the record, how-ever, that the files of the 28 terminated employees wereplaced in and intermingled with Respondents' files of allother terminated employees.F. The Alleged Voluntary Recognition of UMWForbes testified that a meeting was set up in Washing-ton,D.C., on August 11 for Ira'Palmer to discuss his sit-uationwith top officials of the Union. Accordineg toForbes and Prettyman,19 they had lunch with Palmer ina nearby restaurant before the meeting. Forbes statedPalmer insisted Respondents needed 18 to 24 monthsbefore they could afford to operate under the UMW Na-tionalAgreement. He assured Palmer the Union woulddo everything it could to enable Respondents to operate18 The record shows that 42 employees were laid off on June 1819Forbes was in Washington, D C., to attend the meeting and Pretty-man was there to attend an organizers' training session run by the Union MIDWESTERN MININGprofitably.According to Forbes,Palmer repeated that hefeltRoberts and Scales started"the whole damn mess."Forbes testified that Palmer asked him what percentageof the employees had signed union authorization cardsand he replied that a majority had done so.20 Prettymanrecalled that Palmer asked for time and Forbes indicatedthe Union would be willing to grant this,ifRespondentsrecognized the Union as the bargaining representative ofthe employees.He corroborated Forbes' testimony thatPalmer stated he felt Roberts and Scales were responsi-ble for the organizing drive by the Union.The meeting was held in Church's office at the UMWheadquarters.Church was present only for a brief periodof time and apparently turned the matter over to WilbertKillion,UMW vice president.Dennis Estep,UMW di-rector of organizing,Steve Galati, executive assistant toKillion, and Forbes also participated in the discussionswith Palmer. According to Forbes, Palmer explained Re-spondents'financial plight to the union officials and in-sisted Respondents could not afford to currently operateunder a union contract and continue to survive. Theunion official authorized Forbes to take every measure tohelp Respondents become a profitable operation and heagreed to do so,providedRespondents granted theUnion recognition.Forbes further testified that, at thetimeof the meeting, he was not aware the Missouri Rec-lamation Commission had cited Respondents for viola-tions and required extensive reclamation work beforeproduction at the minesite could resume.Forbes stated that Galati drafted a recognition agree-ment and had it typed up for presentation to Palmer. Ac-cording to Forbes, Palmer said he had no problem withthe agreement but would have to consult with Respond-ents' board of directors.Galati agreed and asked thatPalmer have the recognition agreement typed on Re-spondents'letterhead.Forbes further stated that Palmerpromised to have the executed document available forhim to pick up on August 16 at the minesite.Galati and Estep were brought in as witnesses to testi-fy in these proceedings.Galati testified that,while themeeting with Palmer was in progress, he sent for theUnion's file on Respondents and noticed that it containedprevious correspondencefromthe prior year betweenPalmer and Church. The letters indicated that Palmerasked that his company be allowed time to improve itsfinancial position before considering a union contract andChurch agreed.(See R. Exhs.3 and 4.) According toGalati, Palmer stated Respondents had serious reclama-tion problems and had to shut down the mine. Galati re-called that Palmer told the union representatives he hadno problems reaching an agreement with UMW if hewere allowed time to get his business on its feet.Galatistated the union representatives assured Palmer they didnot want to put his company out of business and Galatiasked Forbes directly if he had any objection to allowingRespondents time to improve their financial position.Galati testified Forbes indicated he had no objectionsprovided Respondents recognized the Union.Accordingto Galati, during the course of the meeting, he overheard20According to Forbes, he had 36 signed authorization cards at thetime of the meeting in Washington229Forbes inform Palmer that the Union had a majority ofthe employees signed up. Galati further testified that hedrafted a recognition agreement which provided for peri-odic monitoring of Respondents' operation by a designat-ed union representative and contained protection for theemployees who supported the Union during the organiz-ing campaign. Galati read the draft to the participantsand then had the language typed up. Galati testified thatPalmer indicated he left his eyeglasses on the aircraft,and Galati loaned him his pair to see if he could read thedocument. According to Galati, Palmer read the agree-ment and stated he had no problems with it, but hewanted to take it back to his board of directors for theirapproval. The union representatives agreed to this proce-dure.Estep's testimony corroborated that of Galati andForbes. He recalled that Palmer passed out documents tosupport his position that Respondents were financiallyunable at that time to comply with the terms of theUMW agreement. Estep recalled that either he or Forbesinformed Palmer the Union had a card majority andwanted Respondents to recognize it. According to Estep,Palmer indicated that he had no problems with this and,at that time, Galati suggested he draft a letter of recogni-tion which could be signed by Palmer. Estep stated that,after the letter was typed and presented to the partici-pants for their approval, Palmer agreed to the terms butstated that he had to take it back for approval by hisboard of directors. Estep further testified that Palmersaid it would only be a matter of formality, since hisfather and uncle were on the board. According to thetestimony of Estep, Palmer indicated he would returnthe signed document to the Union after approval by theboard of directors. Forbes then asked to be allowed tocome to Respondents' office to pick up a copy when itwas ready and Palmer agreed.Forbes stated that after the meeting he went to Palm-er'smotel room. According to Forbes, Palmer indicatedthat he had problems with Prettyman arid did not wanthim to be the designated representative of the Union tomonitor Respondents' operation. For this reason, Forbessuggested that Palmer insert his name as the representa-tive of the Union.Prettyman testified that later that same evening he metPalmer in the motel lounge. Prettyman was accompaniedby another union representative attending the organizersession.According to Prettyman, he asked Palmer howthings went and Palmer stated the Union agreed to givehim time to get his operation in a sound condition. Pret-tyman further testified that Palmer indicated he felt theemployees were stupid to want a union and repeated hisconviction that Roberts and Scales were the instigatorsof the organizing effort. Prettyman testified that Palmersaid he did not want to take these two employees back.George Krehel, the organizer with Piettyman in themotel lounge, testified that Prettyman asked Palmer if hehad reached an agreement and Palmer indicated he had,but did not state the terms. According to Krehel, Palmertold the union organizers that he needed more time inorder to get his company on its feet. Krehel testified thatPalmer mentioned there were two individuals at the 230DECISIONSOF NATIONALLABOR RELATIONS BOARDcompany that he did not want back, but Krehel wasunable to recall the names of these employees.Palmer's version of the events in Washington, D.C.,differed from that of the union representatives. Accord-ing to Palmer, the meeting was arranged by Forbes andhe attended because Card was unable to do so. Palmerstated his primary purpose for going was to discuss the"agreement" he had with Church the prior year not toorganize the mine for 18 to 24 months. Palmer admittedhaving lunch with Forbes and Prettyman before themeeting but denied making any reference to Roberts andScales. He also denied that Forbes told him a majority ofthe employees had signed authorization cards for theUnion.On August 16, Forbes went to Palmer's office at theminesiteto pick up the recognition agreement. Forbesstated Palmer gave him an unsigned copy of the agree-ment of MMR's letterhead. It was identical to the Galatidraft with the exception that it named Forbes as the de-signed union representative to monitor Respondents' fi-nancial condition on a monthly basis. (See G.C. Exh. 57.)Forbes testified that Palmer told him Respondents' attor-ney was out of town and they were unable to reach him.According to Forbes, he met with Card the followingday at a restaurant. Card advised Forbes he was on hisway toKansasCity to confer with his attorney beforesigning the agreement.He told Forbes the letter could bepicked up the next day. When Forbes arrived at the min-esite on August 18, he was given a copy of a letter byPalmer's secretary. Unlike the unsigned letter received 2days before, this one, signed by Ira Palmer, declined torecognize the UMW and offered to enter into discussionswith the Union in 24 months, if that was the desire ofthe employees at that time. (See G.C. Exh. 58.) At thesame time, Forbes was handed an unsigned copy of aletter, also on MMR letterhead, from Ira Palmer to Kil-lian specifying Forbes as the designated union represent-ative to monitor Respondent's financial condition on amonthly basis. (See G.C. Exh. 59.)Card admitted that he met with Forbes on August 17.He stated Forbes was pressing for the signed recognitionletter so he could send it to the national office before hewent on vacation. Card assured Forbes he was on hisway to confer with Respondents' attorney about theletter.According to Card, Forbes said the attorneywould attempt to change the language, but it would notmatter since the Union had 80 percent of the employeessigned.Card stated he doubted that and Forbes offeredto show him the signed authorization cards. Accordingto Card, he refused the offer.Contrary to the testimony of Forbes, Palmer testifiedhe was not at the minesite office when Forbes came forthe recognition letter on August 16. Palmer stated hehad his secretary type up a letter with the changes sug-gested by Forbes. She gave the orginal and a copy toCard and left a copy on Palmer's desk. Palmer deniedbeing present when the union representative appearedbut stated that the unsigned copy was no longer on hisdesk when he returned to the office. Palmer also deniedinstructing his secretary to put the recognition letter onMMR letterhead or directing her to type up the secondletter specifying Forbes as the designated union repre-sentative. In fact, Palmer discliamed any knowledge ofthe second letter specifying Forbes as the representativeand testified he had never seen it prior to its introductioninto evidence at the hearing. According to Palmer, theletterwhich was finally sent to UMW headquarters wasprepared pursuant to the instructions given Card by Re-spondents' attorney.G. The Refusal to RecallRoberts and Scales1.Edward RobertsEdward Roberts was a dragline operator working thethird shift prior to the layoff. He was one of the employ-ees laid off on June 18. Roberts signed an authorizationcard for UMW on June 11.21 Roberts stated that, aftersigning the authorization card, he personally talked toapproximately 6 to 10 employees in an attempt to solicittheir support for the UMW.Roberts was not recalled when Respondents resumedproduction at the mining site. Roberts testified that em-ployee Kenneth Davidson was recalled as a dragline op-erator, but had less experience and seniority than he. Infact, according to Roberts, several years previously hewas working as a dragline operator for another coalcompany (Bill's Coal Company) when Davidson workedfor that same employer as an oiler. Roberts stated that heand several other operators allowed Davidson to operatetheirmachines periodically to get experience on thedragline.Roberts also testified that he had never re-ceived any complaints about his work as a dragline oper-atorwhile he was employed by Respondents. He re-called, however, that approximately a month and a halfbefore the layoff, Robert D. Palmer questioned him andemployee Terry Couch in the office about damage to adragline.According to Roberts, Palmer asked, "Whichof you sons of bitches pulled a crow's foot into the fair-leads on that dragline last night?" Both employees deniedcausing any damage to the equipment. Roberts statedthat Palmer then concluded that another dragline opera-tor,Richard Tolman, was responsible for the damage. Amemorandum in Roberts' personnel file, dated May 24and signed by Brooks, was introduced into evidence. Ac-cording to this document, Roberts was the one responsi-ble for pulling the crow's foot into the fairleads therebydamaging the dragline. (See G.C. Exh. 93.) Roberts testi-fied he was never told that this memorandum had beenput in his personnel file nor had Brooks ever approachedhim about the damage to the equipment. He further testi-fied that he had not caused any damage to the draglineas the memorandum indicated.Brooks testified that he, McCrate, and Ira Palmer de-termined which of the laid-off employees would be re-called and when they were to report to work. Accordingto Brooks, job classification, seniority, productivity, carein handling equipment,and any personal information thethree management officials possessed about the employ-eeswere the criteria for determining which employees21Roberts' signature was solicited at his home by Forbes and Pretty-man Roberts testified the union representatives said they were going toattempt to get Respondents to voluntarily recognize the Union and, inthe event this did not occur, they wouldseek an election MIDWESTERN MINING231would be recalled. He stated that, before recalling Ken-neth Davidson, he first tried to contact laid-off employeeLarry Allen. He learned that Allen had been reemployedby Bill's Coal, and he then attempted to contact laid-offemployee Kenneth Cambers, but was unable to do so.Brooks testified he then recalled Davidson.When an-other dragline operator was needed, Brooks succeeded incontacting Cambers and the employee reported back towork.22 Brooks also testified that Cambers had years ofexperience operating a crane with various constructioncompanies and he considered this qualifying experiencefor a dragline operator. He admitted, however, that afterthe layoff, employee James Yates operated a dragline forRespondents even though he had no prior experience onthat type of equipment.According to Brooks, Respondent's did not recallRoberts because McCrate checked the dragline experi-ence listed on the employment application Roberts sub-mitted when he was first hired by Respondents on Octo-ber 7, 1981. He determined that Roberts had less actualexperience operating a dragline than his application indi-cated. Brooks admitted that he could not recall manage-ment officials checking the employment records of anyother employees, other than Scales, before decidingwhether to recall them. Brooks further stated that an-other controlling factor in deciding not to recall Robertswas that the employee was careless in handling theequipment. He stated that Ira Palmer had observed Rob-erts damage the fairleads of the dragline he was operat-ing by dragging the crow's foot into them. According toBrooks, this occurred in May and he put a notation inRoberts' personnel file about the incident. Brooks assert-ed that he had talked with Roberts on several occasionsprior to the layoff about being "rough" on the dragline.Ira Palmer testified he had observed Roberts damagethe fairleads on the dragline he was operating. Palmerstated the damage to the equipment amounted to $6000;however, he admitted he never spoke to the employeeabout the matter.He also stated that SupervisorsDwayne Couch and Miles Neal Jr., as well as Brooks,reported to him that Roberts was rough on the equip-ment. Palmer further stated that leadman Watts informedhim that Roberts had not run a dragline at Bill's Coalbefore being hired by Respondents, and McCrate in-formed him that the experience listed on Roberts' em-ployment application was not correct. Palmer deniedhaving any knowledge that Roberts engaged in activityin support of UMW.2.Elmer ScalesScales was first hired by Respondents as a dragline op-erator in May 1981. Prior to working for Respondents,Scales operated a dragline and other mining equipmentfor several years with other coal mining companies inthe area. Scales was on the midnight shift until he re-signed on March 25, 1982. He left Respondents' employto take a similar position with Pat's Coal Company be-cause it was 24 miles closer to his home and he couldwork on the day shift. However, his new employerquickly experienced financial difficulties and could notpay the employees. Scales contacted Respondents andwas rehired on April 30. When he returned, he operateda dragline on the second shift.Scales testified that, when he was rehired by Respond-ents, he was not required to submit a new employmentapplication nor did he have to take the physical examina-tion required of all new employees. He did sign a letterof reinstatement, however, indicating he resigned forpersonal reasons on March 25 and that he would operatea dragline on the second shift. (See G.C. Exh. 91.) Scalesstated that when he was rehired, he was never told byBrooks or any other management official that he wouldbe on probation for 60 days or that he would start at thebottom of the seniority list for his job classification. Hetestified that Brooks informed him that the only thing helost by leaving in March was his paid vacation.Scales further testified that in mid-March, prior toleaving to work for Pat's Coal, he had a conversationwith Robert D. Palmer in the pit where he was working.The drag cable had broken on his machine and he wasattempting to fix it without any help. Palmer drove up tothe pit with James Query, Respondent's night watchman.According to Scales, he commented to Palmer that aunion was needed at the mine in order for operators toget any help. He stated that Palmer replied, "Talk likethat will get you fired."23When the UMW campaign started, Scales signed anauthorization card on June 10 at his home. He testifiedhe was given the card by Prettyman who told him thatwhen a majority of the employees signed, the union rep-resentativeswould present the cards to Ira Palmer toshow that the employees wanted to be represented bythe Union. Scales also testified that at one of the meet-ings in the Union's hall, Forbes stated that when thecards were shown to Palmer, if he were acting in goodfaith,he would recognize the Union. If not, the cardswould be used to get an election. In addition to signingan authorization card, Scales stated he talked to 8 or 10employees about supporting the Union and went withthe union representatives to contact other employees attheir homes. He also attended five or six union meetingsheld at the Union's hall in Mulberry, Kansas.Scales stated that, on June 12, he was in the pit gettingready to leave and Roberts was there to start his shift onthe dragline.According to Scales, Robert 13. Palmerdrove up to let an employee known as "Big Foot"Rhodes out at the pit. Scales stated that Palmer cau-tioned Rhodes to stay away from dragline No. 1 (the ma-chine operated by Scales and Roberts) because "he couldget into trouble hanging around there."24Scales was one of the employees laid off on June 18.In early August, he called Brooks to inquire about beingrecalled.He complained to Brooks about the fact that22Respondents' records show that Davidson was recalled on August19 and Cambers on August 26, (See G.C Exh 6.) Respondents' records23 In the video tape deposition, Palmer denied making this comment toalso disclose that each of these two employees was initially hired as tem-Scales. Query was not called as a witness in these proceedingsporary employees because they were on layoff status from another coal24A spoils pile is the topsoil, dirt, and rock which is dug out by thecompany (See G C Exhs 37 and 38)dragline operator in getting to the coal 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDother operators less senior and less experienced than hehad been recalled. Scales testified that Brooks told himthe recalled dragline operators had more time on the ma-chines than Scales. Scales further testified that he calledRespondents' office again on August 19, and MelvinBowie,Respondents' purchasing agent, answered thetelephone. Scales questioned Bowie about his chances forrecall.He stated Bowie told him to contact the UMWrepresentatives since they seemed to know more about itthan did Respondents' officials. On August 22, Scales re-ceived a letter from Respondentsterminatinghis employ-ment with them.Scales testified that while employed by Respondents,he never had any complaints about his work perform-ance. He testified with pride about his ability to operatea dragline machine. Scales further testified that, on sever-al occasions, Brooks selected him to teach new employ-ees how to dig a pit and stack a spoils pile.25 Accordingto the testimony of Scales, a good operator not only digsa pit properly but also lays his "dumps" (spoils pile) insuch a straight and neat fashion that he "signs his nameto them." Thus, according to Scales, a good operatorcan come back the following day and distinguish each ofhis dumps from that of any other operator. Scales alsotestified that although he had several years' experienceoperating a crane, he did not believe a crane operatorwith no prior dragline experience could properly dig apit because of the differences in the machinery. Scalesacknowledged that he was aware that Brooks and Moorewere staking flags in the pits in April or May at the endof each shift to measure the production of each draglineoperator.According to Scales, prior to the layoff henever received any complaints from management abouthis job performance. 2 6The testimony of Respondents' witnesses differedsharply from that of Scales. Brooks stated he informedScales when he was rehired on April 30 that he wouldgo to the bottom of the seniority list and be on probationfor 60 days. He acknowledged, however, that this wasnot set forth in the reinstatement letter which he andScales signed at thattime.Brooks further testified that heand the pit boss, Lester Moore, staked flags in the pitsfrom April 30 to May 17 in order to ascertain the pro-duction of each dragline operator. According to Brooks,these measurements revealed that Scales' production haddecreased sharply from the level he had been producingprior to quitting inMarch to work for Pat's Coal.Brooks estimated that Scales was only producing half ofwhat he had previously been digging in the pits. Brooksalso stated that he noticed Scales seemed depressed whenthe employee returned in April. He testified he ap-proached Scales about this change in his attitude andasked if he could be of assistance. According to Brooks,Scales rejected his offer of help and said, "Things wouldwork out."25A spoils pile is the topsoil, dirt, and rock which is dug out by thefragline operator in getting to the coal.26 Scales' pride in his ability to operate the dragline was corroboratedby the testimony of employee Terry Couch, another dragline operatorCouch said Scales could make the machine "move" and that he "laid uphis dumps as good or better" than any of the other dragline operatorsHe confirmed that Scales took great pride in his skills and workAs a result of the decrease in Scales' productivity andhis change in attitude, Brooks stated he drafted a memo-randum on Scales' job performance which he and IraPalmer signed and placed in the employee's personnelfile.This memorandum was dated May 17 and indicatedmanagement was contemplating termination of Scales'employment. (See G.C. Exh. 39.)27 Brooks admitted thatneither he or Palmer spoke to Scales about the deficien-cies in the employee's job performance, nor did theyadvise the employee of the memorandum placed in hispersonnel file.Finally, Brooks testified that, in making a determina-tion not to recall Scales when production resumed, IraPalmer advised him and McCrate that he received infor-mation that Scales had less dragline experience than indi-cated on the employee's job application. For this reason,Brooks stated he decided to recall employee LarryAllen,whose employment application showed moredragline experience than Scales possessed.28IraPalmer testified he received information from asecretary at Bill's Coal that a foreman there reportedScales did not have the dragline experience indicated onhis employment application. Palmer stated he consideredthis information along with the fact that, in May, Brookscomplained to him about Scales' attitude and the 50-per-cent drop in the employee's production in the pits.Palmer acknowledged that Brooks had a memorandumtyped up to this effect, which he and Brooks signed andplaced in Scales' personnel file. Palmer identified thisdocument as the one introduced into evidence as GeneralCounsel's Exhibit 39.Contrary to the testimony of Brooks, Palmer statedthat, as a result of the information he received aboutScales' dragline experience, he checked all the referencescontained on the employment applications of all the laid-off employees.He admitted, however, that he neverplaced any notation in Scales' file indicating that the em-ployment experience set forth by the employee was notcorrect. Palmer further testified that when Scales was re-hired on April 30, the employee was informed by Brooksthat he would be a probationary employee for 60 daysand would start at the bottom of the seniority list for hisjob classification.According to Palmer, when an employee was rehired,itwas Respondent's standard policy to impose a 60-dayprobationary period and start the employee at thebottom of the seniority list for his job classification. Hecited two instances where these requirements were im-posed. The first involved employee Bernie Lamb, whoPalmer stated quit for 3 months in 1980 and was re-hired.29The second example cited by Palmer involved27A dispute developed at the hearing over the wording contained inthe document purporting to be the memorandum placed in Scales' per-sonnel file on May 17.Thismatter is treated elsewhere in this decision,infra28 Allen's employment application was introduced into evidence as RExhs 32 and 33. Similar to the applications of Cambers and Davidson,these documents reveal that Allen was hired initially as a temporary em-ployee because he was on layoff status from another coal company.29 Lamb,a current employee,was called as a witness by Respondents.Lamb's testimony first corroborated that of Palmer but when it wasContinued MIDWESTERN MININGemployee Bobby Cliffman who, according to Palmer,was discharged and then rehired in 1979.Palmer denied having any knowledge about Scales' ac-tivities on behalf of the Union. He stated that the basisfor the decision not to recall Scales was the incorrectlisting of the dragline experience on the employee's jobapplication and the change in attitude and lack of pro-ductivity indicated by the memo of May 17.A dispute developed at the hearing regarding thewording contained on the document submitted into evi-dence as the memorandum placed in the personnel file ofScales on May 17.(See G.C. Exh. 39.)After reciting thehistory of Scales'employment with the Respondents andthe conditions of his rehire,the document concludedwiththe following:AfterMr. Scales returned to work, it was foundthat he had a bad attitude problem about his work.Management is contemplating termination.RoyWimpey, the Board agent investigating thecharges filed in this case, was called as a witness by theGeneral Counsel. According, to Wimpey counsel for Re-spondents handed him the document for inspectionduring the course of his investigation and the last sen-tence read, "At the time of layoff, management is con-templating termination." Because he had been advised byRespondents that they had not considered a layoff untilJune 15, Wimpey stated he considered it unusual to findmention of a layoff in a document dated May 17.Wimpey asked for a copy of the document but his re-questwas denied by Respondents' counsel.30 Wimpeyreported his findings to his supervisor, William Johnson.Johnson and Wimpey arranged for a further confer-ence with Respondents' counsel at the Board's RegionalOffice to discuss the charges. A request was made toreview this document, along with others. Counsel forRespondents did not hand over the document on this oc-casion but read it to the Board agents. Both Johnson andWimpey testified that the concluding sentence read tothem was the same as the language Wimpey read' whenhe first saw the document. Again, a request to copy thedocument was denied.Although he did not take the stand as a witness, coun-sel for Respondents represented that he was unable torecall the precise wording of the document in question.Ira Palmer and Brooks testified, however, that the docu-ment introduced into evidence was the memorandumthey signed and placed in Scales' personnel file on May17.They denied that its language had been altered in anyfashion.pointed out to him on cross-examination that Respondents' recordsshowed his seniority date to be December 4, 1978 (see GC. Exh 5),Lamb became vague and uncertain about when he quit his job and wasrehiredNevertheless, he maintained that, whenever it was, he went tothe bottom of the seniority list and had to complete a 60-day probation-ary period30 It was apparently the practice of Respondents' counsel not to pro-vide Board agents with copies of clients' documents and records duringinvestigations of unfair labor practice charges against them233H. Additional Acts of Alleged Unlawful ConductEmployee Ronald Christian, a pit loader operator whowas not laid off on June 18, testified that he had a con-versationwithWilliam Palmer on June 21. Christianstated this conversation occurred on 1 he day a meetingwas scheduled to be held at the union hall in Mulberry,Kansas. According to Christian, he was operating a ma-chine in the pits when William Palmer drove up accom-panied by Curtis Dwayne Couch. Christian testified thatPalmer asked him to attend the UMW meeting and "tellthem that if the UMW got in, Respondents would closethe mine." Christian stated that Couch verbally affirmedPalmer's prediction that Respondents would close themineif the Union became the representative of the em-ployees.The testimony indicates that after the organizing cam-paign started among Respondents' employees, a numberof meetings were held between the union organizers andthe employees at the Union's hall in Mulberry. It is evi-dent from the testimony that Mulberry is a small commu-nity of approximately 500 people and there are only twomainthoroughfares going through the town. The unionhall is located approximately a block off the intersectionof thesemainstreets. Further, the mother of William andRobertD. Palmer resides in the town, and WilliamPalmer and his family also live there. Consequently, inorder to reach the Palmers' homes, one must traverse themain streets, thereby passing the union hall. Accordingto the testimony of several employee witnesses, on anumber of occasions when the employees were attendingunion meetingsat the hall, one or the other of the Palm-ers would drive by in a pickup truck.In addition, employee Jack Clark testified that he hada conversation with Robert Palmer about what tookplace at a unionmeeting inMulberry on July 26. Ac-cording to Clark, during the course of the meeting em-ployee Jack Westhoff sat beside Lowell Forbes at a tablein front while he and Dennis Forbes sat in the audiencewith the rest of the employees attending the meeting.31Clark stated that, several days later, Robert Palmer cameup to him and Dennis Forbes and said, "Boy, you guysdon't have much suck with your father because you sitout in the audience and Jack [Westhoff) sits right besidehim."3zThere is testimony in the record regarding continuedthreats to close themineif the UMW became the bar-gainingrepresentative of the employees. Clark testifiedthat, in early July, Prettyman was on the leasehold andRobert Palmer pointed out the union representative tohim. Clark stated that Palmer said, if the UMW got in,Respondentswould shut the mine down. Clark andDennis Forbes also testified that, on August 6, they wereat a homecoming event and were standing by RobertPalmer's automobile.According to their testimony,Palmer stated that if the employees went UMW, theycould all look for a job because Respondents could not31Clark and Dennis Forbes were the son-in-law and the son, respec-tively, of Union Organizer Lowell Forbes.32 Palmer denied making thisstatementto Clark about the union meet-ing. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDafford the Union and would close themine.Clark alsostated that Palmer said some of the employees weregood workers and he had plans for employee Westhoff.However, according to Clark, Palmer went on to statethat if the UMW got in, he would make Westhoff sosick, he would puke.33Employee Mike Sarley34 testified that, on August 11,be and Robert Palmer were riding in Palmer's pickuptruck.According to Sarley,Palmer saidthat if the em-ployee signed an authorization card for the UMW, heshould think twice. Sarley further testified Palmer toldhim that if the UMW got in, the Respondents would takeallof the equipment and park it at the shop. Palmerdenied making these comments.Laid-off employee Edwin King35 testified that, onAugust 14, he was at his daughter's home and had a con-versation with William Palmer. King stated that WilliamPalmer said Respondents were not going UMW. Ac-cording to King, Palmer said Respondents would pad-lock the place and auction off the equipment before theywouldsigna contract with the Union. Palmer admittedhaving a conversation with King but denied making thestatements attributed to him. According to Palmer, Kingwas at his daughter's home which was across the streetfrom Palmer's residence.King asked if Respondentswould be willing to sign a contract with the UMW, ifthe Union won an election. Palmer stated he replied hedid not know but if the cost to Respondents was suchthat they were unable to meet their bills, they mighthave to "shut her down."Dennis Forbes testified regarding a conversation hehad with Robert Palmer on August 19. Forbes wasunable to recall how the conversation was initiated, butstated that Robert Palmer told him that IndependencePower still did not want to raise the price it was willingto pay Respondents for their coal. According to Forbes,Palmer also made the comment during this conversationthat if the employees selected the UMW, Respondentswould have to close down the mining operation. Clarkalso testified that, on August 21, Robert Palmer told himthe Respondents were getting only $21.90 a ton for theircoal.Clark stated Palmer said that, because of the lowprice,Respondents would have to shut down the miningoperation if the Union got in.36Former employee ScottBeam37 andemployee Westh-off testified that they had a conversation with RobertPalmer the evening of September 2 when they were at-tending a softball tournament.According to Beam,Robert Palmer told him and Westhoff that they "couldwrite it down and take it to the UMW that if the minewent union, Respondents would shut it down." Westhoffrecalled that Palmer added that the employees could passasPalmer denied making any comments to either Clark or Forbesabout the Union or what Respondents would do if the employees select-ed the Union as theirbargainingrepresentative34 Sarley was laid off on June 18 and recalled on August 10.ssKing was laid off on June 18 and had not been recalled by Re-spondentsas Robert Palmer denied making any comments of this nature to Clarkor Forbes31 Beam was laid off on June 18 and recalled by Respondents duringthe first part of August. He quit his employment with Respondents onSeptember 25on his statementto anyone they wanted to. Palmer, onthe other hand, denied making any such statements toWesthoffor Beam.He admitted, however, that he sawthe employees at the softball tournament that evening.Westhoff further testified that, on September 13,Robert E. (Bobby) Palmer came up while he was talkingwith a group of employees about the Union. Westhoffstated that Bobby Palmer told the employees that if theyselected the UMW as a bargaining representative, Re-spondentswould take all the equipment from the miningoperation and park it in the parking lot next to the shop.Westhoffstatedthat Bobby Palmer emphasized his state-mentsby saying, "That comes from the top."There is also testimony in the record by former em-ployeeBeam regardinga conversation he had with SteveColeman, then designatedas leadmanof the tipple andcoal-washing operation. Beam testified this conversationtook place on September 14 in the tipple area. Accordingto Beam,Coleman asked the employee to be certain toattend the UMW meeting scheduled for that evening.Beamstated that, the following day when he reported towork, Coleman wanted to know what occurred at theunion meeting.1.The Alleged Unlawful Assistance to CIU1.The solicitation for CIUAs previously noted, employees Fred Couch and ToddShaw were opposed to the prospect of the UMW repre-senting the employees. Couch's testimony indicated thathe made contact with a CIU representative to investigatethe possibility of that union as an alternative to theUMW.38 Couch denied that any of the management offi-cials or supervisors at the mine suggested that he contactthe CIU. Couch further testified that after meeting withthe CIU representative (Conrad), it was decided that ameeting would be set up between the CIU official andthe employees at a motel in the nearby town of Nevada,Missouri, during the evening of September 2. In order topersuade the employees to attend the meeting, Couchand Shaw began soliciting the employees at the minesiteto sign CIU authorization cards and engaged in discus-sions with the employees about being represented by thatunion.Although Couch and Shaw admitted they madethe solicitations during working hours, it was not untilcross-examination by Respondents' counsel that they as-serted they only spoke to the employees about the CIUduring the lunch period or their breaktimes.Contrary to the testimony of Couch and Shaw, severalemployees stated they were approached by these two re-garding the CIU during working time in their workingareas.Employee Clark testified that, on September 2,Couch came over to a group of employees, includingClark, approximately 15 minutes before the lunch breakand talked with them about the CIU and the meetingwhich was scheduled to be held that evening. Clarkstated the discussion continued through the lunch period,which normally lasts 30 minutes. According to Clark,38 Although the testimony of Couch does not reveal when the contactwas made, Richard Conrad, current national vice president of CIU, testi-fied he was contacted by Couch in late August MIDWESTERN MININGleadman Neal Jr. came into the area several times duringthe discussion but said nothing about it to the employees.Employee Beam testified that, on September1,Couchand Shaw came over to him in the tipple area duringworking hours. They informed him that the CIU repre-sentative had agreed to come and talk with Ira Palmer.Beam stated that leadman Coleman was 25 or 30 feetaway but did nothing to interfere with the employees'conversation.Beam asserted this was unusual because, inthe past, Coleman stopped employees from conversingabout personal matters while working. Beam furtherstated that, later the same day, Couch told him, in Cole-man's presence, that the CItI representative had talkedwith Ira Palmer, who okayed the CIU and was for it.39Similarly, employee Christian stated Couch came tothe pit area where he was working and started a conver-sationwith him about the CIU. Christian testified thatCouchtold him managementcould live with the CIUbut not with the UMW. According to Christian, Couchmaintained that there was no $3-per-ton royalty includedin the CIU's benefits. Christian further testified that heobserved Shaw drive William Palmer's pickup truck intothe pitarea and engageemployees Terry Loudermilkand Jim Harper in a conversation about the CIU. Chris-tian testified that Shaw's discussion with the employeeslasted for approximately 15 minutes and that he was inearshot of Shaw for 5 to 10 minutes. Christian furtherstated thatMine Superintendent Brooks was approxi-mately 50 feet away but made no attempt to interferewith the discussion taking p]'ace among the employees.He also stated that he did not observe Couch or Shawperform any repair work on the machines in the pit areawhile they were conversing with the employees aboutthe CIU.Employee Beard testified to a conversation about theCIU he asserts he had with Shaw on August 31 in the pitarea during working time. Beard stated he and Shawtalked for approximately 15 minutes and then Shaw leftto talk with other employees. Beard further testified thatShaw did not perform any repair work on the machineswhile he was in the area.Dennis Forbes testified that he observed Couch andShaw speak with Robert Palmer and Neal Jr., and thengo and talk with employees in the area about the CIUduring working time. According to Forbes, Couch andShaw engaged the employees in a discussion for approxi-mately 20 to 30 minutes. Forbes furtherstated that noneof the leadmen or supervisors made any effort to stopCouch and Shaw or interfere with their conversationswith the employees.Both Couch and Shaw stated they also spoke with theleadmen at the minesite about supporting the CIU.Couch testified he spoke with RobertPalmer about at-tending the meeting with the CIU representative on theevening of September 2. Couch further stated he toldPalmer that if management did not agree to accept theCIU, he would drop the matter. According to Couch,Palmer was upset at first but then decided the CIUss Contrary to Beam's recollection of the date,the record evidence in-dicates that Conrad spoke with Palmer on September 3 rather than onSeptembea I235might be of benefit to the Respondents. Couch statedthat he also spoke to Neal Jr., who adopted the same at-titude as Robert Palmer. In addition to speaking toPalmer and Neal Jr. about attending the CIU meeting,Couch testified that he spoke to leadman Jack Wallace,SteveColeman,and DwayneCouchabout the samematter.Shaw testified that he also spoke with Coleman,Dwayne Couch, and Wallace regarding the CIU butcould not recall what was said during, these conversa-tions.At one point in his testimony,he was uncertainthat he even discussed the CIU with these individualsbut,on cross-examination,asserted that he and FredCouch always initiated the conversations when they dis-cussed the CIU with the group leaders (leadmen). How-ever, Shaw was unable to recall any discussion he hadwith Robert Palmer about the CIU prior to attending themeeting on the evening of September 2.At the meeting on September 2, a group of Respond-ents'employees,including leadmenRobertPalmer,Dwayne Couch, Miles Neal Jr., Steve Coleman, purchas-ing agent Mel Bowie, and Bobby Palmer met withConrad at the motel in Nevada at 7 p.m. During thisperiod of time, the Respondents were working threeshifts at the minesite and the bulk of those in attendancewere from the day shift. There is testimony in the recordthat three employees from the second shift (Terry Rink,Richard Totman, and Bernie Lamb) were released fromwork by Pit Boss Lester Moore (in charge of the secondshift) in order to attend the meeting. Rink stated he wasnever reprimanded for attending the meeting nor was hispay docked for the 3 hours that he spent there. Moore,on the other hand, testified that the three employeescame to him and asked for permission to take time offfor personal business.Moore stated he did not know ofthe CIU meeting until after he had granted the employ-ees permission to leave. According to Moore,the em-ployees were gone for 3 hours and he placed memorandain their personnel files indicating their absences were un-excused.40At the meeting, Conrad talked about what the CIUcould offer the employees. He stated that approximately30 employees attended the meeting and 25 signed author-ization cards for the CIU. Conrad further testified that,during the discussion in response to questions,compari-sons were made, betweenthe CIU and the UMW. Healso stated there were some questions about employeeswho had been supervisors but were demoted subsequent-ly to hourly classifications. Conrad testified he told theemployees the CIU wanted to represent only hourlywage employees. After the meeting, Couch and Shawasked if Conrad would come to the office at the minesitenext morning,if they arranged a meeting between Re-spondents' officials and him. Conrad agreed to do so.Neither Fred Couch nor Shaw could recall whetherany comments were made at the meeting by the leadmen40 See G C. Exh. 99(thememorandum concern tng Totman'sunex-cused absence on September 2). Respondentsalso offereda series of doc-uments from their records purporting to show that none of the three em-ployees were paid for their time off on September 2 (See R Exhs 26,27a, b, c, 28, 29a, b, c, 30, 31a, b, c). 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho were present.41 Rink testified, however, thatDwayne Couch told the employees that if the CIU didnot get in and the UMW did, Respondents would shutdown the mine. Fred Couch informed the employees atthe meeting that if Ira Palmer did not accept the CIU,they would drop the entire matter.Dennis Forbes testified that, the following day (Sep-tember 3), he spoke with Robert Palmer because Palmerhad not appeared at the softball tournament the eveningbefore.According to Forbes, Palmer stated he was at a"Bohemian Onion meeting" and Forbes asked if hemeant the CIU meeting. Palmer indicated he did andstated, according to Forbes, "It wasn't worth a damn,but would allow Respondents to continue to operate themine."2.The meeting between the CIU representative andRespondents' managementFred Couch and Shaw testified that the followingmorning they arranged for Harold Card and Ira Palmerto speak with Conrad at the minesite. They left the lea-shold without securing permission and went to a prear-ranged spot where they waited for Conrad. Conrad wasdelayed and they waited over an hour for him to arrive.When he finally appeared, they took Conrad to theofficewhere he spoke with Card and Ira Palmer aboutthe CIU. According to Couch, after Conrad made hispresentation, Card stated they liked the idea "and if theemployees wanted a union, this was the way to go."Conrad claimed that he had 18 signed authorizationcards at that time according to Couch. Couch furthertestified that neitherCard nor Palmer indicated theywould recognize the CIU at the meeting. Shaw, whowas also present at the meeting, was unable to recallanything that was said by Card or Ira Palmer. The affi-davit which he gave the Board agent investigating thecase,however, indicates that Ira Palmer told Conradthat while he did not like it, he could live with the CIUsince it would not be that much of an expense to him.Conrad testified that he spoke with Palmer and Cardand told them about the meeting he had with the em-ployees the evening before. Although Conrad professedto have had a card majority, he told the management of-ficials that the issue would be settled under an electionconducted by the NLRB. Conrad asserted that he didnot request recognition from the Respondents at thistime.He stated that following the meeting with Re-spondents' officials, he informed Couch and Shaw thathe would file a petition the following week.Immediately after the meeting, Couch and Shaw beganto report the results to the employees at the minesite.Couch testified that he told the other employees he feltmanagement would go along with the CIU. Shaw testi-fied that he reported to the employees that Ira Palmerindicated that, although he did not like it, he could livewith the CIU.Laid-off employee King testified that, on September13,he met William Palmer on a country road outside41 It was stipulated that CIU authorization cards were signed by lead-men Robert D. Palmer, Steve Coleman, Mel Bowie, Curtis D Couch,Miles Neal Jr, and Jack WallaceMulberry, Kansas. King stated they had a conversationabout his being recalled to work. According to King,William Palmer told him Respondents were going to callhim back to work pretty soon. He stated that Palmer in-formed him that Fred Couch and Todd Shaw weregoing to arrange to get another union, which he charac-terized as a "company union," and when everything wasstraightened out, employees would be called back towork. He cautioned, however, that a bunch of employ-ees were going to be "weeded out" because Respondentswould not go UMW. William Palmer admitted having aconversation with King on this date. Palmer testified thatKing stopped him because he wanted to know when hewould be recalled to work. Palmer denied, however, thathe mentioned anything about a "company union" or thatthe Respondents were going to weed out some employ-ees because they supported the UMW.J.The Scope and Composition of the Bargaining Unit1.The status of alleged supervisory employeesThe parties stipulated that certain individuals were su-pervisory employees at the minesite until June 25. Theseindividuals were: Robert Palmer, William Palmer, SteveColeman, Curtis Dwayne Couch, Miles Neal Jr., JackWallace, Jerry Watts, and Frank Weisensee.42 Consider-able testimony was adduced to show that, after June 25,the above-named individuals almost exclusively per-formed unit work at the minesite. The unrefuted testimo-ny reveals that, prior to June 25, these supervisors alsooperated equipment and performed unit work on occa-sionwhen it was necessary. It is noted, however, thatthe unit work performed by these supervisors after June25 occurred during the period of the shutdown of Re-spondents'production operation by the ReclamationCommission. Further, the work performed by these indi-viduals,with the exception of William Palmer and Cole-man '43 was devoted exclusively to reclamation work re-quired by the Commission in order to allow Respondentsto resume the production operation. After productionstarted again at the end of July and some of the laid-offemployees were recalled, each of the supervisors revert-ed to their former responsibilities while continuing toperform some unit work on a limited basis.On August 16, Ira Palmer sent a letter to each of thesupervisory employees, and Mel Bowie as well, changingtheir employment status from "management" to hourlypaid employees. Prior to this, the supervisors and Bowiewere salaried. The letter also indicated that the recipientwas now a "leadman" in his area of responsibility.44 The42 There is no dispute over the managerial or supervisory status of IraPalmer, Card, McCrate, Brooks, Moore, or Tom McLeod (blasting fore-man).43During thistime,William Palmer was setting up a "fines recoverysystem" inthe tipple area to enable Respondents to recover smaller parti-cles of coal which they were losing in the washing process He was as-sisted by Coleman on this project44 See G.C. Exh 30 for a copy of the August 16 letter sent to Electri-cian Supervisor Frank Weisensee He was carried on RSI's payroll Simi-lar letters were sent to the other supervisors whether they were on thepayroll of MMR or RSI MIDWESTERN MININGchange in employment status also resulted in the supervi-sors receiving their wages every 2 weeks,aswas thecase with all hourly paid employees,rather than on a bi-monthly basis,which was the situation when they weresalaried.Copies of Respondents'payroll records wereplaced into evidence showing the effect, if any, thechange in the employmentstatus had on the wages re-ceived by the now leadmen. (See G.C.Exhs. 31 and 32.)The testimony is conflicting regarding the duties, re-sponsibilities,and authority of the supervisors after theywere classified as leadmen.Generally, all the leadmentestified that they had no authority to hire, fire,disci-pline, or responsibly direct the work of the employees intheir respective areaswithout specific direction fromBrooks or McCrate. The employees,on the other hand,testified that the leadmen continued to exert the same au-thority they possessed when they were supervisors, andthat they still considered the leadmen to be supervisors.Regarding this matter,the record discloses the following.Robert D. Palmer:As noted, Robert is the brother ofWilliam and the uncle of Ira Palmer.He is also a sub-stantial shareholder inMidwestern Fuels, the parent or-ganization of the Respondents.The unrefuted testimonyreveals that Palmer drives a company-owned truck toand from his home and the minesite and also around thevarious leases being mined by the Respondents.45 Em-ployee Beard testified that Palmer continues to give himwork assignments and during the latter part of August,granted him and employee Harper permission to leavework early.He also stated that in November, he wasreprimanded by Palmer for stopping work earlier thanPalmer felt he should have.Westhoff testified that Palmer has continued to assignhim work and to move him from one machine to an-other.Westhoff stated that although Palmer operatedequipment when the ,Respondents were closed down toperform reclamation work,since then he drives aroundin a company pickup checking on the performance ofemployees.It is undisputed that, in early September,Palmer gave Westhoff and the reclamation crew workingat that time permission to take time off to attend the soft-ball tournament when Respondents'team was scheduledto play.Westhoff also testified that he has observedPalmer cutting wood duringworkhours on the minesitefor personal use in his home.Dennis Forbes testified he continued to receive workassignments from Palmer after the latter was classified asa leadman.He stated that, during the month of August,Watts was off the job due to a personal injury andPalmer took over his duties. He further testified that,during the latter part of August,Palmer granted him per-mission to take time off to attend two funerals.Finally,Forbes testified that Palmer reprimanded him on one oc-casion in August for talking to employee Loudermilkduringworking hours. Employees Clark, Rink, andChristian testified that Palmer supervises their work ac-tivity on the weekends that he works.46According to45 Prior to August 16, all the supervisors were assigned company vehi-cles for their own personal use as well as for use in getting around themmesite.46 Each of the leadmen works every other weekend237these employees,Palmer spends his timedriving over themine area making certain thateverything is being per-formed as scheduled.William Palmer:As previouslyindicated,'William isthe father of IraPalmer,Respondents'chief operating of-ficial,and is a major shareholder in the Respondents'parent organization.He is also onthe board of directorsof MMRand RSI.Palmer asserted that sometime aftermid-August, the major portion of his job duties consistedof "chasing parts" and required him tobe off the jobsitefor approximately 50 percent of his working time. Thetestimonyof the employeewitnesses indicatesthat,whenWilliam Palmer is onthe jobsite,he exercises the samesupervisory authorityhe exercisedbefore the assertedstatus change. Employee Beardtestified that he observedPalmer on the jobsite giving ordersto employees FredCouch andShaw.Couch testified thatPalmer assignedwork tohim and indicated there was no change in hisworking relationshipwithPalmersincethe statuschange. Palmer also drives a companytruck for his per-sonal use as well as around the mine area.The testimonyof the employees clearlyindicatesthat theyconsiderPalmernot only to be one of the "bosses"but also oneof the owners of the operation.Steve Coleman:Prior to thechange in status,Colemanwas theforeman of the washing operationand the tipplearea.Afterthe change, Coleman continuedto be theperson in direct charge of the same areas.EmployeeBeam testifiedthatwhenhe was recalledtowork inearlyAugust,he performed his dutiesunder the direc-tionof Colemanin the tipple areauntil he quit on Sep-tember 25.Beam testified thatColeman gave him dailyassignments and directedhim to 'work overtime when-ever it was deemed necessary.Beamtestified that Cole-man did thiswith allthe employees in .the tipple area.WhenBeamvoluntarilyterminatedhis employment withthe Respondents,he firstnotified Colemanwho, in turn,had himexecute a memorandum statingthe terminationwas voluntary. This wasplaced in Beam's personnel fileand was signedby Colemanand Brooks.(See G.C. Exh.25.)The testimonyindicatesthat Coleman signs off onthe timecards of the employeeswho workunder him.Coleman testifiedthatitisalso necessaryfor eitherMcCrate orBrooks to cosign the timecards,but that heis the individualwho certifiesthat the representations onthe timecard are correct. There is additional evidence inthe recordshowing that Coleman also possessesauthor-ity to writeup employeeswho work in the tipple areawhenhe feels theyare notproperly performing theirduties.Thesewriteups are placed in the personnelfiles ofthe employees.The recordreflects that,on September24,Coleman wroteup employeeCullison forreportingtowork20 minuteslate.Thiswriteupwas cosigned byBrooks.(See G.C. Exh. 18.)Coleman placedtwo otherwarning memos in employee Cullison'spersonnel file onOctober 14 and November 15. The first related todamage caused to the electricians'truckwhenCullisonnegligentlybackedup his loader.The second related toCullison's continuing to reporttowork lateand indicat-ed that theemployee had been warned. (See G.C. Exhs.19 and20). Inaddition,the recordtestimony indicates 238DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat Coleman drives a company truck for his own per-sonal use as well as for the purpose of getting to andfrom the jobsite.Curtis Dwayne Couch:Couch is theleadman in chargeof maintenanceof the draglineequipment.Prior to thechange instatus hewas the foreman in charge of thesame operation.Couchdrives a companytruck on theminesiteand for his ownpersonaluse.Couch worksevery otherweekend alternatingwith Neal Jr. and JackWallace.When these two individualsare not working,Couch alsosupervisesthe work ofthe maintenance shop.Employees Fred Couch and Shaw, who workon drag-linemaintenance.Both testified that Dwayne Couch as-signs themwork on a daily basis. Fred Couch stated thatwhen therewas not enoughwork to do onthe dragline,Dwayne Couch would go toBrooks and inform him,"My men won't be tied up today, needthem in theshop?" On these occasions,accordingto Fred Couch,they wouldbe assignedwork inthe maintenance shop.Although Couch performsmaintenanceworkhimself,the unrefuted testimonyindicates that he also performedsimilar dutieswhen he wasclassified as a salaried super-visor.Miles Neal Jr. and JackWallace:Neal Jr.and Wallacewere the supervisorand assistant supervisor,respective-ly,of themaintenanceshop prior to the August 16change in status.Theythen became the leadmen in theshop.AccordingtoNealJr., eitherBrooks orMcCratecomes intothe shop everymorning and informs himwhat work he andhis crew are to perform.Neal testifiedthat, after receivingthese instructions, he then assignsthework to the othermechanicsin the crew and ifchanges have to be made,he first consults with Brooksor thepit bosses.Neal Jr. stated thatwhen he was a su-pervisor he had authority to purchaseparts up to $500but after the change,all such decisions on purchaseswere required to be made by Brooks. Neal Jr. and Wal-lace acknowledgethat theyput the time on the employ-ees' timecardsand Neal Jr.signs off on the cards. How-ever,Neal Jr. asserts thatthe timecards thenhave to becosignedby eitherBrooks orMcCrate. According toNeal Jr., priorto the change in his status in August, hespent approximately50 percent of his time performingwork in the shop.He asserts that, since the change, hespends closeto 100 percent of his timeworking in theshop.Neal Jr. drivesa company-ownedtruck which heuses to gointo the fieldto perform maintenance and tochase parts.He testifiedthathe and Wallace use thetruck going to and from work because there is no main-tenance crew on the secondshift.Therefore,if equip-ment breaks down after the first shift, eitherhe or Wal-lace will comeout to theminesite to make repairs. Wal-lace testified that wheneverthere is a breakdown in thefield,Neal Jr.makes the decision as to which mechanicwill respond.InNeal Jr.'s absence,Wallacemakes thedecisions.According to the testimony of bothof theseindividuals,Brooks orMcCratedetermineswhich me-chanics are requiredto work onthe weekends.Employee Christian testified thathe is assigned toworkin the maintenanceshopat least once or twice aweek. Whenthis occurs,according to Christian,Neal Jr.makes all his work assignments.Employee Beard testi-fled that when he was in the maintenance shop, he ob-served Neal Jr. and Wallace giving orders to the othermechanics in the shop on a daily basis,including Beard'sfather.Employee Shaw testified that when there was nowork to be performed on dragline maintenance, he wasassignedby Dwayne Couch to work under Neal Jr. Ac-cording to Shaw,when this occurred he received all ofhiswork assignments from Neal Jr.JerryWatts:Watts was the foreman of the reclamationcrew prior to the asserted change in status. Watts uses acompany truck around the mine areas and drives it toand from work.Watts stated that while he used to makethe decision as to what work would be performed by thereclamation crew before August 16, after that dateMcCrate was responsible for giving the instructions tohim and he in turn passed them on to the crew. As withthe other leadmen, Watts is required to work every otherweekend and alternates with acknowledged SupervisorMcLeod. Watts testified that while he signs off on theemployees'timecards,it is now necessary for McCrate tocosign.The employee testimony,however, indicates thatthe employees rarely saw McCrate even though he wasthe only asserted supervisor over the reclamation crew.Forbes testified he normally saw McCrate about onceevery 2 months and Sarley stated that he saw McCrateonly about once a month.Employees Forbes, Sarley,and Westhoff further testi-fied that after the change in status, Watts continued togive them work assignments on a daily basis.They alsostated that he has granted them time off, after checkingwith Brooks, and reprimanded them on several occasionsfor infractions of the work rules. Sarley testified thatWatts verbally reprimanded him for not reporting towork on September 18 when he was scheduled to do so.The record reflects that a written memorandum to thateffectwas placed in Sarley's personnel file. This memo-randum was signed by Watts and Brooks.(See G.C. Exh.24.) In November,Watts warned Forbes, Sarley, andWesthoff about leaving their worksite early.When thisoccurred a second time,Watts caused a written repri-mand to be placed in the employees' personnel file. Itwas signedby Watts andBrooks.(SeeG.C. Exh. 22.)AlthoughWatts asserted that he signed the documentonly as a witness,the employees testified that Brooks didnot discuss the matter with them or investigate the inci-dent himself.47Frank Weisenee:As with the other leadmen,Weisenseedrives a company truck to and from work and aroundthe mine areas.Weisensee testified that he had regularmeetings in the morning with either McCrate or Brooksconcerning his job assignments. According to Weisensee,after receiving these instructions he would pass them onto the two other electricians and they would decide col-lectivelywhich individuals would perform a particularjob.Weisensee testified that"itwas done as a democra-cy."Weisensee admitted, however, that he had 14 years'experience as a mine electrician and the electriciansworking with him only had 1 year's and 6 months' expe-44 Brooks testified he talked to the three employees about the matterand informed them in advance that he would have to write them up forleaving early MIDWESTERN MININGrience, respectively. During the course of his testimony,Weisensee frequently referred to the other electricians as"my men" or "my guys." Weisensee also stated that, be-cause of the mine safety laws, he had to inspect all thework performed by the other electricians because he wasthe only electrician with a proper certification.2.The status of BowieMel Bowieis incharge of procuring, stocking, and ex-pediting parts for all the equipment used by Respond-ents.He was a salaried employee until his status waschanged by Respondents on August 16. Prior to the con-struction of the new maintenance shop, Bowie workedout of the trailer office at the minesite. Bowie testifiedthat, after the new shop was completed, he moved to anoffice area in the shop. He asserts, however, that anyonein the shop, including mechanics, can use his office areaand desk. Bowie stated that he does not have authorityto purchase parts in excess of $300 without getting priorapproval from Mine Superintendent Brooks. Unlike theleadmen, Bowie is not provided with a company vehicleand he uses his own automobile when he has to go outinto the field. However, Respondents supply him withfuel and perform maintenance on his automobile.Although Bowie began working alone, the record indi-cates that employee Dennis Davidson was assigned towork in the stockroom with Bowie. Respondents' payrolldocuments indicate that Davidsonearnsbetween $250and $350 per pay period less than Bowie.48 Bowie testi-fied that while Davidson works with him, they performthe same job functions and he does not give assignmentsto Davidson.In addition to procuring and expediting and warehous-ing parts for Respondents, Bowie also works at Respond-ents' scalehouse in the afternoons starting at 3:30 p.m.He takes over when the regular scale house attendantcompletes her shift. Bowie testified he normally worksthere until 5:30 p.m. but, when trucks are late in the eve-nings, he remains at the scale house until they are allloaded out, sometimes as late as 8:30 p.m. Bowie alsohands out the paychecks to the employees on payday.Following the layoff on June 18, Bowie made severalcalls to employees to notify them to return to work aftera recall decision had been made by upper-level manage-ment.3.The status of otheremployees asserted to beoutside the bargaining unita.Robert E.(Bobby) PalmerBobby Palmer is the son of Robert D and the nephewand cousin,respectively,of William and Ira Palmer. Heowns no stock in the Respondents'or their parent orga-nization.He has been employed by the strip mining oper-ation in various capacities since its inceptionin 1977.Palmer started as a laborer,ran a loader for 8 months,and then a bulldozer for a year and a half. He also oper-ated a dragline for a while.In early 1982 Palmer ran a48 The record disclose that Bowie's gross earnings were constant whilethose for Davidson fluctuated, thereby accounting for the range of differ-ence in their wages per pay period.239prospect drill, when the weather permitted, in exploringlease sites for coal.When weather conditions were badand the ground was wet, he alternated between workingin the maintenance shop and "chasing parts" for Re-spondents' equipment. Young Palmer lives at home withhis parents.SeveralemployeewitnessestestifiedthatyoungPalmer enjoyed certain privileges on the job which werenot extended to other unit employees. Scales testifiedthat when he was on the midnight to 8 a.m. shift, it wascustomary for him to observe Bobby Palmer reporting towork as late as 8:45 a.m. (Palmer was scheduled to be atwork at 8 a.m. at that time.) Scales acknowledged, how-ever, that he had no way of ascertaining whether Palmerhad been out attempting to secure parts on these occa-sions.Employees Clark and Norris testified they had ob-served Bobby Palmer reporting to work late on severaloccasions and had seen him leave the minesite before thenormal scheduled quitting time. The employees' testimo-ny also indicates that Palmer would stop work early onoccasions and go into the trailer office to talk with theforeman. Neither Norris nor Clark could state whetherPalmer was chasing parts when he reported to work lateor left the minesite before quitting time. However, Clarktestified that he had overheard Brooks and RobertPalmer complaining about young Palmer coming towork late and not showing up when scheduled to workon Sundays.Norris also testified that he was present when BobbyPalmer refused to operate a certain piece of equipmentwhen directed to do so by his father, Robert. AccordingtoNorris,Robert Palmer ordered employee Sarley tooperate the same piece of equipment the following day.Employee Christian testified that, on one occasion,Bobby Palmer demanded and was assigned a machine towhich Christian was scheduled to operate. Christianstated Palmer thought it was a better piece of equipment.There is testimony in the record that Bobby Palmeralsoworks on his personal pickup truck in the shopduring working hours. Two other employees, Don Will-ers and Todd Shaw, also use their personal trucks whiletraveling around the mine areas maintaining equipment.The testimony indicates, however, that while Respond-ents providedWillers and Shaw with fuel and parts tomaintain their vehicles, neither of these employees waspermitted to work on his truck during working hours. Inaddition, Christian testified that he had been directed byBobby Palmer to work on Palmer's truck in the shopduring working hours. When questioned as to why hedid so, Christian responded, "Well, everybody prettymuch does whatever he [Bobby] wants us to do. No onewants to argue with him, so they do it."Finally, employees Dennis Forbes and Mike Sarleytestified that when Watts reprimanded them for leavingearly in November, they complained that Bobby Palmerwas permitted to leave the jobsite before the scheduledquitting time.According to the testimony of these em-ployees,Watts indicated nothing could be done aboutBobby Palmer since he was the son of one of theowners. 240DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondents deny Bobby Palmer enjoys any specialprivileges at themine.Ira and Bobby testified that youngPalmer used his personal vehicle to secure parts for theequipment at themineand is supplied fuel and mainte-nance to keep his truck operational. Bobby Palmer testi-fied that on the occasions when he arrived at work late,he was out securing parts before coming to the minesite.Likewise, when he left early he did so for the purpose ofgoing tothe nearby towns to pick up parts. Palmerstated that he was not treated any differently at the min-esite from any other unit employees.b.Earl CaywoodCaywood is employed by Respondents as a carpenterand general handyman at the minesite. When at work,Caywood reports to Neal Jr., leadman of the mainte-nance shop.The testimonyindicatesthat Caywood alsooperates in the scales on occasion when needed. The un-refuted testimony indicates that Caywood has an em-ploymentarrangementwith Respondents which differsfrom that of the other unit employees. Caywood's wife isin ill health and Respondents permit him to take a leaveof absence during the winter months in order to take hiswife to a warm climate.49 In December 1982, Caywoodwas on such a leave of absence and had not returnedwhile the instant hearing was in progress in mid-Febru-ary 1983. Respondents' officials were unable to statewhen the employee intended to return to work.c.Miles Neal Sr.Neal Sr.isa mastermechanic and works in the ma-chine shop under the direction of Neal Jr. and Wallace.Neal Sr. is a recipient of social security benefits and hasa special arrangement with Respondents which allowhim to earn the maximum amount of money each yearthat will not place his benefits in jeopardy. The practicehas been that after Neal Sr. earns this sum, he leaveswork and reports back the following year. Respondents'records indicate that Neal Sr.'s last pay period was onJune 18, 1982, when the employees were laid off.50 Thetestimony indicates that Neal Sr. was the only person inlayoffstatus inAugust 1982 who did not receive the per-manent termination notice issued by Respondents. Thetestimony also indicates that Neal Sr. returned to workfor Respondents in 1983.d. James Query and Dale SmithQuery is classified by Respondent as a night watch-man. Sincehis hours are from 8 p.m. until 6 a.m., hestradles the second and third shifts at the minesite. Thetestimony indicates that Query reports directly to Moore,the second-shift pit boss and, when the third shift isworking, he contacts Mine Superintendent Brooks orMoore at home when the situation warrants it.Query's duties entail patrolling all the area of the min-esite,periodically checking all the buildings and theparked equipment to make certain they are secure, and if49 Neal Jr testified that Caywood would take a month and a half or 2months' vacation and then return to workWhen Caywood is away, NealJr. performs his job duties.so G.C. Exh 31any intruders are on the property, to eject them. WhenQuery patrols themining areas,he does so in his owntruck and Respondents supply his fuel and provide main-tenance for his vehicle. As Query rides around the vari-ous mining areas at night, the operators are instructed toblink the lights on their machines if they require fuel, oil,parts, or any other type ofassistance.Normally, Query isable to satisfy the operators' needs by securing the re-quireditemfrom the shop and bringing it back to thepits. In the event of equipment breakdown or a majorproblem, Query notifies Moore of the situation when thesecond shift is on duty or calls Mine SuperintendentBrooks or Moore at home, if the third shift is working.In addition to his security duties, Query performs cus-todial duties in the trailer office and the shop. He carrieskeys to the offices and the scale house and the testimonyindicates that this is not only to enable him to clean upthese areas but also to provide him with access to thetelephones in the event he has toget intouch withhigher level management.Dale Smith, hired by Respondents on September 6,performs the same duties as Query. Smith works onWednesdays,Thursdays,Saturdays,and Sundays.51Smith testified the custodial work in the office and theshop occupies only approximately an hour and a half ofhis normal workday. The balance of the time is spent pa-trolling and checking the property and the operations atthe variousmining areas.Smith stated he carried a .38caliber pistol in his truck, but asserts that he has done sofor years. According to Smith, carrying a weapon wasnot a requirement imposed by Respondents.Another responsibility of Query (and Smith) is to relayinstructions from supervisors to operators in the field andto report to the supervisors when an employee fails toshow up for work. The record discloses that, when thislatterevent occurs, Query makes a written notationwhich is signed by him and the supervisor to whom hereports the infraction. (See G.C. Exhs. 40, 41, 42, and43.)K. The UMW Authorization CardsThe recorddiscloses that the union organizers re-ceived a total of 38 signed authorization cards to supporttheUMW petition filed on September 10. Of thisnumber, Forbes testified that he had 36 signed authoriza-tion cards in his possession on August 11, when theUMW officials met with Ira Palmer in Washington, D.C.The record further shows that two cards were solicitedand signed on August 23.52 The parties stipulated that ifthe bargaining unit encompassed the employees of bothMMR and RSI, there would be 68 employees in the uniton August 11.Forbes and Prettyman testified that, in soliciting signa-tures on the authorization cards, they informed the solic-ited employees that the Union wanted to represent thematRespondents'mine.Each also testified they told theemployees that the Union wanted to get the employees53 Smith works the 2 days that Query is off and they share the dutieson the days they work together12 See the cards of Terry Loudermilk (G C Exh. 81) and Gary Lou-dermilk (G C. Exh. 64). MIDWESTERN MININGbetterwages and working conditions,and that theywanted a majority of the employees to sign authorizationcards in order to get Ira Palmer to recognize the Unionas the bargaining representative of the employees. Thetestimony of Scales, Rink,Beam,Couch, Westhoff, Bran-non, Clark,and Dennis Forbes indicates the union repre-sentatives told them that it was necessary for 30 percentof the employees to sign in order to get an election andthat, by signing,they were authorizing the Union to rep-resent them at the mine, 53The union representatives and a number of employeewitnesses stated that the union organizers told them theUnion would attempt to secure voluntary recognitionfrom Respondents if a majority of the employees signedcards and,ifRespondents refused, the cards would beturnedoverto the NLRB for an election.For example,employee Rink testified that Forbes told them 30 percentof the employees needed to sign before he could file apetition for an election.Rink further stated that Forbestold him the Union wanted to be the bargaining agentfor the employees and requested that Rink read the cardcarefully before signing. Brannon testified that he re-ceived his card from Forbes and was told that it was toget a bargaining agent at the Respondents'mine. Beamtestified that he also received a card from Forbes andwas told the Union wanted to be the employees'bargain-ing representative.Beam was requested to and did readthe card before signing and returning it to Forbes. Hestated that Prettyman was there at the time and saidtherewas a possibility that there might be an election.Employee TerryCouch testified that when he was solic-ited to sign the UMW authorization card he was toldthere could be an election or Respondents could recog-nize the Union as the bargaining representative for theemployees.Westhoff testified that he received his author-ization card from Prettyman.He also stated that he wastold the Union wanted to be the bargaining agent for theemployees.According to Westhoff,Prettyman stated thecards would be given to the U.S.Government and that,by signing the card, the employee was authorizing theUnion to be his representative.Westhoff further testifiedthat Prettyman said that if enough cards were signed,there was a possibility there could be recognition with-out an election.Employee Clark stated he received hiscard from his father-in-law,Forbes. Clark testified thatForbes said the union representatives would try to workthings out with Respondents and, if they were unable to,then they would seek an election.Clark stated Forbescautioned him to read the card and he did so before sign-ing.Dennis Forbes testified that he was also given a cardby his father,Lowell Forbes. Dennis Forbes stated thathis father told him there were three ways which thessAll ofthe authorization cards submitted contained the same lan-guagewhich readin part asfollowsAUTHORIZATION FOR REPRESENTATIONI,theundersigned employee of _authorizetheUNITEDMINE WORKERS OF AMERICAto represent me as the exclusivecollective-bargaining agent in all matters pertaining to wages,hours,terms and conditions of employment This authorization cancels anysimilarauthority previouslygiven to any other person of organiza-tion241Union could gain representation status at the mine. Hestated they could have an election,Respondents couldvoluntarily recognize the Union,or the Union could goto court.Dennis Forbes,further testified that he was toldhe was authorizing the UMW to be his bargaining repre-sentativewhen he signed the card.Finally, employeeScales testified that when-his signature was solicited, hewas told that if a majority of the employees signed cards,theywould be presented to Ira Palmer to indicate theemployeeswanted to be representedby the UMW.Scales further testified that at a union meeting Forbestold the employees attending that if Ira Palmer were ingood faith,he would recognize the Unionwhen thecards were presented.If not,the cards would be used tosecure an election.Respondents presented testimony of seven card signerswho asserted they were told, when their signatures weresolicited,that the only purpose of the authorization cardswas to secure an election.James Harper, a current em-ployee, testified he was given an authorization card byPrettyman and they had a discussion for 15 or 20 min-utes.Harper stated that Prettyman and Sarley had cometo his home. According to Harper,Prettyman told himthe only purpose was to get enough votes to get theUnion in. Harper further testified that Prettyman repre-sented that the Union had enough votes but also wantedhim to sign.Harper stated he signed the card withoutreading it,although he testified on cross-examination thathe did not normally make it a practice to sign anythingwithout first reading it.Harper was unable to recall anymention of the benefits the Union would be seeking orthat Prettyman stated the Union wanted to represent theemployees at the mine. Sarley, on the other hand,testi-fied that he heard Prettyman read the card to Harperbefore the employees signed it. Sarley also stated thatPrettyman informed Harper that the card was to author-ize the Union to represent the employee at the mine andthat a majority of the employees needed to sign the au-thorization cards to enable the Union to do this.Dennis Davidson,a current employee, stated he re-ceived the authorization card he signed from Forbes in apool hall. According to Davidson, Forbes told him thecard was to get an election.Davidson stated that Forbessaid,if the Union won,itwas in but, if it lost,then it wasout.Davidson testified that Forbes filled out the cardand he then told the union representative to wait until hefinished the pool game. When he finished,he signed thecard on the edge of the pool table.Current employee William D.Barnett testified that hereceived an authorization card from Prettyman before at-tending a union meeting. According to Barnett,Pretty-man stated that the only purpose of the card was to havean election at the mine.Barnett stated Prettyman filledout the card and he signed it. On cross-examination, Bar-nett admitted that he had attended two or three unionmeetings before he signed the card for Prettyman. Hefurther acknowledged that union representatives at themeetings he attended said the UMW wanted to representthe employees at the mine. He also testified on cross-ex-amination that the union representatives said if they re-ceived enough authorization cards they could ask Ira 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDPalmer for voluntary recognition.Barnett recalled thathe did not havehis eyeglasseswith him and Prettymanfilled out the card.Barnett denied telling Prettyman thatthe employees had received an insert with their pay-checks in June from Harold Card cautioning them to"read the fine print" on the UMW cards before signing.Prettyman, on the other hand, testified he read the cardtoBarnett before the employee signed. According toPrettyman,Barnett insisted that the card be read becauseCard had given the employees the letter in June caution-ing them to read the union cards before signing.Barnett testified that, on August 4, he called Forbes toask for the return of his signed authorization card. Bar-nett testified that he understood Forbes to indicate hewould return the card but he did not have it in his pos-sessionat that time. He further testified that he calledForbes a second time but was unable to get his card.54Forbes testified that he had received a call in Septemberfrom Barnett regarding his authorization card.Accord-ing to Forbes, Barnett indicated he had mixed emotionsabout signing the card and that he would contact Forbeslater.Forbes stated he never received a followup callfrom Barnett.Kenneth Davidson, currently working for another em-ployer at the time of the hearing, testified that he re-ceived an authorization card from Prettyman.He statedthat Prettyman showed him a list of the benefits that theUMW wanted to get for the employees and indicatedthat he wanted the employee to sign the card in order tobring the matter up for a vote. On cross-examination,Davidson acknowledged that he read the authorizationcard before signing and that Prettyman stated the Unionneeded a majority of the employees' signatures on au-thorization cards. He further stated on cross-examinationthat Prettyman informed him the Union wanted to repre-sent the employees at the mine.Dale Scism, currently working for Respondents, testi-fied that he was given an authorization card at his homeby union organizer Forbes. Scism testified that Forbesstated the Union needed signatures from 30 percent ofthe employees in order to have a secret-ballot election,and that he did not read the card before signing. Oncross-examination Scism admitted that Forbes said theUMW wanted to represent the Respondents' employeesand recalled that Forbes might have said somethingabout the benefits the Union wanted to get for the em-ployees. Scism further acknowledged that, after signingthe authorization card, he met with Respondents' attor-ney because he "wanted his name off of the authoriza-tion card." Scism stated he signed the card merely to getrid of the union representatives.Employees Clark and Sarley testified that they accom-panied Forbes to Scism's home when the employeesigned the card Sarley had arranged the meeting. Clarktestified that Forbes read the card to Scism and Clarktold the employee that the Union had to get the signa-54Barnett admitted on cross-examination that he had taken it uponhimself to check with Bill's Coal Company to determine if Scales hadtrained employee Kenneth Davidson on the dragline while workingthere. Barnett further admitted that he had called other employees whohe knew had signed authorization cardsfor the UMWand suggested thatthey contact Respondents' attorney concerning the pending caseture of at least 30 percent of the employees in order tohave a vote. Sarley recalled that Forbes also asked Scismif he would sign the authorization card for the Union tobe the employees'bargaining representative at the mine.According to Sarley, Scism was reluctant to sign but didso out of his friendship with Clark and Sarley. Sarleycorroborated Clark's testimony that Forbes read the cardto Scism before the employee signed.David Scharenberg testified that he was also given anauthorization card to sign by Forbes.Scharenberg statedForbes came to his home and said that the Union neededsigned cards from 30 percent of the employees in orderto hold a secret-ballot election. Scharenberg testified thathe did not read the card before signing. He stated thatemployee Elmer Scales was present with Forbes at thetime of the visit. On cross-examination,Scharenberg ad-mitted that Forbes said the Union would try to get in-creased benefits for the employees. He testified he didnot read the card because Forbes explained about thebenefits the Union would seek and told him that theUnion wanted to represent him.Gary Loudermilk, a current employee, testified that hereceived the authorization card he signed from Pretty-man. Loudermilk stated that he was at his brother's(Terry) home at the time. According to Gary Louder-milk, Prettyman discussed the benefits the Union wantedto get for the employees and stated the reason for solicit-ing Loudermilk's signature on the card was to get anidea of the number of employees who wanted the Unionto represent them. In response to leading questions fromRespondents' attorney, Loudermilk further testified thatPrettyman stated the only reason for signing the cardwas to have a vote to see if the employees wanted theUnion to represent them. Loudermilk testified on cross-examination,however, that he read the card before sign-ing and knew that he was authorizing the Union to rep-resent the employees.Dennis Forbes testified that he accompanied Pretty-man to the Loudermilks' home. According to DennisForbes, Prettyman explained all the union benefits andrepresented to the employees that the Union was goingto seek a bargaining order. Forbes stated that Prettymanread the authorization card to the Loudermilks and as-serts there was no mentioned of an election. Contrary tothe testimony of his brother, Terry Loudermilk statedthat Prettyman informed them taht the card was to au-thorize the Union to become the bargaining agent of theemployees.CONCLUDING FINDINGS1.UNLAWFUL THREATS ANDPROMISESHaving found that MMR and its wholly owned subsid-iary,RSI, constitute a single employer for purposes ofthe Act, the threshold issue to be treated here is whetherRespondents'agents and supervisors,on learning of theunion organizing campaign, made unlawful threats toclose the mine and promises of benefits to employees ifthey did not become involved in UMW activities. Therecord is replete with testimony by employee witnessesregarding conversationsthey hadwith Respondents' su- MIDWESTERN MININGpervisors concerning the UMW campaign and what theemployees could expect if the Union became their bar-gaining representative. Laid-off employee Norris testifiedWilliam Palmer and Pit Boss Moore each told him thatRespondents would shut the mine down if the Unionrepresented the employees.Current employee Clarkstated thatMine Superintendent Brooks stated, "Willy[Ira Palmer] will just shut her down," and that Supervi-sorsColeman and Robert Palmer each made similarstatementson separate occasions. Laid-off employeeMindicki testified Brooks questioned him about his andother employees "talking union" and said there would be"trouble," if they did so. Employee Westhoff testifiedBrooks warned him not to get involved in the union ac-tivity because it would hurt his chances of moving up inthe company, and further, that Respondents would shutthe mine down, if the Union got in. Employees Forbesand Sarley testified that on the day union organizerForbes came to the mine in June, Robert Palmer com-mented to the effect that things were going to get "hot"for someone that day. Employee Beam testified RobertPalmer stated that, if the employees went union, Re-spondents would shut down the mine. Likewise, currentemployeeRink stated Brooks questioned him aboutunion activities at the mine and stated Respondentswould shut the operation down, and further, that RobertPalmer made similar statements to him that same day.Former employee Roberts testified Robert Palmer toldhim the employees would be out of work and drivingdump trucks if the Union got in. Finally, union organizerForbes testified that when he went to the mine on June16 to advise Ira Palmer that the Union was organizingthe employees, Ira,William, and Robert Palmer statedthat they wished they knew who the "S.O.B.'s" werewho signed authorization cards for the UMW and Irastated he would close the mine.In each instance, the management officials and supervi-sors to whom these comments were attributed deniedmaking these statements. However, I do not credit anyof their denials.My failure to do so is based not only onmy observation of the witnesses while they were testify-ing, but also on the fact that a number of the employeewitnesses were currently working for Respondents andtestifying against their own employment interests. Al-though Card stated he instructed Ira Palmer to informthe supervisors not to discuss the Union with the em-ployees, I do not find this self-serving statement to bepersuasive.Moreover, even if he did issue such instruc-tions, it is apparent from the credited testimony that theywere ignored. Additionally, 1 find the threats to shut themine down if the UMW represented the employees to beconsistent with the pattern of unlawful conduct engagedin by Respondents' officials and supervisors in attemptingto stifle and thwart the UMW organizing campaign. Evi-dence of this is found in the unrefuted testimony of em-ployees Fred Couch and Todd Shaw, whose interestswere hostile to representation by UMW and who soughtout the CIU as an alternative union. It is apparent fromthe testimony of each of these employees, examinedunder Federal Rule of Evidence 611(c), that they metwith Ira Palmer secretly away from the minesite duringworking hours and were interrogated about the identity243of the employees supporting the UMW. Also, after re-ceiving assurances of their opposition to UMW, Palmersubsequently made an implicit promise of benefit to thetwo employees by asking if they wished to be consideredfor positions that might possibly open in management.This conduct demonstrates that Respondents' officialswere prepared to reward those employees found tooppose the UMW organizing effort and, by implication,to punish those who supported the UMW. It also evincesadecided disposition by Respondents'management,ranging from top-level officials to onsite supervisors, toengage in unlawful conduct in order to stifle the UMWorganizing campaign and to undermine support for thatUnion.In view of the above, I find that Respondents' man-agement officials and supervisors did in fact threaten em-ployees with loss of employment if they became repre-sented by UMW and made promises to employees thattheir position at the mine would improve if they did notengage in activities on behalf of UMW. It is axiomaticthat such conduct interfered with, restrained, and co-erced the employees in the exercise of the right, guaran-teed by Section 7 of the Act, to engage in union activi-ties or to refrain therefrom. I find, therefore, that Re-spondents' agents and supervisors violated Section 8(a)(1)of the Act by this unlawful activity.II.THE JUNE 18 LAYOFFIt is evident from the record that on June 16, Re-spondents' officials were preparing the employees for alayoff on June 25 because of the status of the coal-con-tract negotiations between Associated and the City ofIndpendence. However, on June 18, Respndents abruptlylaid off 42 employees and the layoff commenced in themiddle of the first shift. The General Counsel does notquestion the proposed layoff scheduled for June 25, butcontends Respondents unlawfully accelerated this layoffto June 18 in order to stifle the union activity among theemployees. In my judgment, the record evidence doesnot preponderate in favor of the argument advanced bythe General Counsel.It is true that the early layoff followed on the heels ofUMW's formal announcement of its intention to organizethe employees. It is also true that Respondents' supervi-sors engaged in substantial unlawful conduct during theunion organizing activity prior to the layoff. However,the Respondents' business justification for the accelera-tion of the layoff compellingly overcomes the primafacie showing that the early layoffs were motivated byunlawful reasons. The record graphically demonstratesthatRespondents were face to face with an immediatecessation of all cash flow on June 18, when Independ-ence decided to withhold all payments to Associated forcoal delivered by Respondents until the dollar value ofthe BTU deficiencies was recovered. Furthermore, Re-spondents were unable to ship coal to Independence untilJuly 6, at the earliest, because the utility was in the proc-ess of inventorying its coal stock on hand. The resultantwithholding of all payments to Respondents by Associat-ed forced Card to hurriedly seek a source from which toborrow funds in order to meet Respondents' current pay- 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDroll and vacation obligations. Thus, it is more than evi-dent that the 'decision to abruptly lay off all employees,except those essential to keeping the mine open, on June18was motivated by a legitimate business judgment toimmediately curtail future payroll obligations and oper-ational expenses during the cash flow crisis.In these circumstances, I find that the contemplatedlayoff of June 25 would,have been accelerated to June18 even in the absence of the UMW organizing activity.SeeWright Line, 251NLRB 1083 (1980), affd. 662 F.2d899 (1st Cir. 1981).55 Accordingly, the allegations of thecomplaint alleging the layoff on June 18 to be a violationof the Act must bedismissed.III.THE TERMINATION OF THE LAID-OFF EMPLOYEESThe General Counsel contends that Respondents ter-minated the 28 laid-off employees on August 19 in orderto dissipate UMW support in the bargaining unit and todiscourage other unit employees from supporting thatunion. Respondents contend that the employees were notterminated, but that the letters were sent to advise themof the small likelihood they would be rehiredin the nearfuture at the mine. Contrary to the language on the faceof the letters, Ira Palmer asserted that he did notconsid-er the employees terminated but, rather, in a preferentialpool to be hired when conditions improved.I do not find Respondents' argument to be plausible orPalmer'stestimony in this regard to be credible. Therecord shows that the 28 employees were in fact consid-ered terminated and their employment records were co-mingled in the Respondents' files along with those ofother terminated employees. In addition, Palmer's pro-fessed concern that the employees wouldpassup otheremployment opportunities while awaiting to be recalledringshollow and lackspersuasiveness.It is evident fromhis own records that Respondents hired employees onlayoff status from othercoalminingcompanies in thearea on a temporary basis-as was the case with employ-ees Larry Allen, Kenneth Davidson, and Kenneth Cam-bers-and there is no reason to believe the layoffs herewould have prevented Respondents' employees frombeing hired elsewhere under the same conditions. Fur-thermore, it is noted here that the termination notices co-incidedwithRespondents' refusal to recognize theUMW and also with the demotion of the supervisors toleadman status,which Respondents asserted made themunit employees.The timing of these events and the lack of a logical ex-planation for terminating the laid-off employees, coupledwithRespondents' unlawful activity in opposing theUMW organizing effort, cause me to conclude that thetermination notices were part of Respondents' continuingeffort to discourage support for the UMW among theemployees and to dissipate the Union's strength in thebargaining unit.For thesereasons,I find the record fullysupports the position of the General Counsel that theemployees were terminated unlawfully. Accordingly Ifind that, by terminating the laid-off employees onAugust 19, Respondents committed violations of SectionssThe Board'sWright Linedoctrinewas upheld by the SupremeCourt inNLRB v Transportation Management Corp,462 U S. 393 (1983).8(a)(1) and(3) of the Act.Wisconsin Beef Industries, 249NLRB 256 (1980). Cf.Poly Ultra Plastics,231 NLRB 787(1977).IV. THE REFUSAL TO RECALL ROBERTS AND SCALESThe complaintallegesRespondents refused to recallRoberts and Scales when production resumed at theminebecause the two employees were involved in activi-ties on behalf of UMW. Respondents, on the other hand,assert that the employees were not recalled for a varietyof reasons which -caused management to consider themto be unsatisfactory employees.Regarding Roberts, Respondents assert that McCratechecked the employee's job application and discoveredhe had less dragline experience than indicated on the ap-plication.Palmer and Brooks also testified that Robertscaused costly damage to his machine and was "rough"on the equipment. On its face, Respondents' explanationappears plausible. But when scrutinized in the context ofall the circumstances surrounding Respondents' percep-tion of Roberts' involvement with the UMW and thehandling of the issue of the damage to the equipment, itsoon becomes apparent that the explanation offered wascontrived in order to conceal the true motive for refus-ing to recall Roberts.First, I find Respondents' officials believed, rightly orwrongly, that Roberts and Scales were the prime instiga-tors of the UMW's organizing activity among the em-ployees.For example, when Forbes spoke with IraPalmer in the trailer office on July 20, Palmer expressedthe belief that Roberts and Scales were responsible forthe organizing activity. He also stated he would havefiredRoberts, if he could have proven the employeedamaged the equipment. Likewise, on July 24 whenForbes met with Card in Fort Scott, Card placed theblame for the UMW activity at the mine on Roberts andScales.Finally,when Ira Palmer went to Washington,D.C., to confer with the union officials, he expressed thesame belief to Forbes and also to Prettyman and anotherunion organizer in separate conversations.AlthoughPalmer and Card denied making these comments, I donot credit them.My observation of these witnessescausesmeto conclude that the management officialswere searching for an explanation for the emergence ofthe union activity and they focused on Roberts andScales as the prime instigators.My conclusions in thisregard are buttressed by comments made by RobertPalmer on June 12 when he brought employee Rhodesover to the pit where the dragline, operated by Robertsand Scales on different shifts was located. Scales crediblytestified that Robert Palmer told Rhodes to stay awayfrom that dragline because he could get into "trouble"hanging around there.In sum, the credited testimony in the record establishesthatRespondents' officials and supervisors consideredRoberts and Scales to be the cause of their problemswith the UMW. Respondents' argument that neither ofthese employees was involved in any extraordinary wayin the organizing activity misses the point.What is im-portant in these circumstances is Respondents' perception MIDWESTERN MININGof their involvement rather than their actual activity onbehalf of the Union.Next,Respondents' reaction to the damage Robertspurportedly caused to the fairleads on a dragline castsgrave doubts about the validity of Respondents' versionof this incident. For example, Ira Palmer testified he ob-served Roberts damage the fairleads of the dragline. Ac-cording to Palmer, Roberts' negligence caused approxi-mately $6000 worth of damage to the equipment. At notime, however, did Palmer speak to the employee aboutthe costly damage nor did he discipline him in any fash-ion. If Palmer is to be believed, he merely shrugged theincident off. Nonetheless, Brooks testified that he placeda handwritten memo in Roberts' file to show that theemployee had damaged the equipment. But Brooks alsoacknowledged he never spoke to the employee about theincident. In my judgment, it is highly unlikely that Re-spondents' officials and supervisors would have toleratedany such costly negligence on the part of an employeewithout taking immediate steps to discharge or disciplinethe employee. This reaction., or lack thereof, on the partof Respondents' officials belies the importance they nowclaim to attach to the incident as well as the assertedclaim that Roberts was responsible for the damage.In light of the above, I find that the General Counselhas established a prima facie case that the refusal torecallRoberts was unlawfully motivated. I further findthat the justification offered by Respondents fails to dem-onstrate that Roberts would not have been recalled, evenin the absence of his suspected involvement with theunion activity.Wright Line,supra.Therefore, I find thatRespondents refused to recall Roberts, and did in factrecall other dragline operators with less experience andseniority, because the employee was considered to be aprime instigator of the UMW organizing activity prior tothe layoff. SeeWean United, Inc.,255 NLRB 970 (1981).Turning to the allegations regarding Respondents' re-fusal to recall Scales, I find the record evidence in sup-port of unlawful motivation to be even more compelling.The record reflects that Scales was a competent andskillfuldragline operator who took great pride in hiswork. Employee Terry Couch testifiedthat Scales madethemachine "move" and that he laid his "dumps" aswell if not better than most operators. Indeed, whenScales quit his job with Respondents to work elsewhere,because of better hours and closer proximity to his home,he had no difficulty in getting rehired by Respondentswhen the new employer was unable to meet his payroll.WhenScales was rehired he signed a reinstatement letter(G.C. Exh. 91) which simply set forth the fact that hehad voluntarily quit and that he was being rehired as adragline operator on the second shift. No conditions con-cerning his reinstatement were set forth in the letter. Icredit Scales' testimony that, at the time he was reinstat-ed, Brooks informed him the only thing he lost by quit-ting was his paid vacation. Thus, I do not credit Brooks'testimony that Scales was told that he would go to thebottom of the seniority list and that he had to fulfill a 60-day probationary period.Respondents assert that, after Scales returned, he de-veloped a bad attitude regarding his work and his pro-duction decreased by 50 percent. Although Brooks asked245Scales on one occasion if something were bothering himand was told by the employee that "Things will workout," it is unrefuted in the record that neither Brooks norPalmer ever discussed the "bad attitude" or the decreasein productivity with Scales. The only document purport-ing to memorialize this change in the job performance ofScales is the document asserted to have been placed inthe employee's personnelfile byIra Palmer and Brookson May 17. (G.C. Exh. 39.) Curiously, this documentsetsforththe terms and conditionsof hisreinstatement,even though they were not contained in the actual letterof reinstatement signed by Scales. It is the controversyover this document which gives rise to considerable sus-picion regarding whether it was constructed for purposesof meeting the charges filed in this case or whether itwas a valid document memorializing Respondents' eval-uation of Scales' performance on the date contained onthe document.The Board agent investigating the charges was giventhe document by Respondent's attorney to inspect. In anunusual procedure,the Board agent was called as a wit-nessin this case and testified that when he examined thedocument it stated:"At the time of layoff,managementiscontemplating termination."Because the documentcontained the date May 17 and Respondents were notcontemplating any layoff at that time, the Board agent'ssuspicionswere aroused. The supervisor of the Boardagenttestified the document was read to him by Re-spondents' counsel in the Regional office and it con-tained the same wording as the Board agent read duringhis prior inspection of the document. Respondent's coun-selwas unable to recall what was contained on the docu-ment, and Brooks and Ira Palmer testified that the docu-ment placed into evidence was the complete memoran-dum.In these circumstances, I find no reason to disbelievethe testimony of the Board agents regarding what theysaw and heard concerning the document purporting tobe the Brooks-Palmer memorandum dated May 17 re-garding Scales'assertedbad attitude toward his job.Indeed,considering the lengths refusing to recall Rob-erts, including making a check of his employment appli-cation after the employee had been on the job with Re-spondent for a considerable period of time, I find the tes-timony of the Board agents to be more accurate andtrustworthy. I further find that the document in evidenceas General Counsel's Exhibit 39 is of after-the-fact originmanufactured to support Respondents' claim that Scaleswas an undesirable employee.My conclusions in thisregard are further reinforced by the apparent contradic-tions in the testimony of Ira Palmer and Brooks.Palmertestified that he checked the employment applications ,ofall of the laid-off employees after learning of the discrep-ancies in the job application of Scales.Contrary toPalmer,Brooks admitted that Scales'and Roberts'appli-cations were the only ones checked. It is highly improb-able that the three management officials,who were de-ciding which of the employees would be recalled, wouldnot confide in one another regarding the checking of theemployment applications. I find, therefore, that the testi- 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDmoray of Respondents' witnesses on this point is unreli-able and not worthy of belief.On the basis of the above, I find the General Counselhas established a prima facie case that Scales was not re-called by Respondents because he was perceived to beone of the employees who instigated the UMW organiz-ing campaign. I further find that Respondents' evidenceto rebut theprima facie case is madeof whole cloth andis entirely unconvincing.Wright Line,supra.According-ly, I find Respondents refused to recall dragline operatorScales from layoff when the mine resumed productionfor discriminatory reasons and this conduct violates Sec-tion 8(a)(1) and (3) of the Act.Wean United, Inc.,supra.V. THE BARGAINING UNIT ISSUES1.The unit appropriate for collectivebargainingHaving found that MMR and RSI constitute a singleemployer in the circumstances here, it follows that thebargaining unit encompasses the employees of both Re-spondents. The parties stipulated that the office clericalemployees were excluded from any unit found appropri-ate.Accordingly, I find the following to be an appropri-ate unit for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All employees of Midwestern Mining and Reclama-tion, Inc., a subsidiary of Midwestern Fuels Sys-tems, Inc., and Reclamation Services, Inc. em-ployed by the employees at their mine site in ornear Bronaugh, Missouri; but excluding all officeclerical employees,managerialemployees, confiden-tialemployees, professional employees, guards andsupervisors, as defined in the Act.2.The status of the leadmenIt is established by the stipulation in the record thatthe now leadmen, including Bowie, were statutory super-visors until at least June 25. It appears that Respondentscontend that, after that date, these individuals performedunitwork at the minesite along with those employeeswho were not laid off. For this reason, Respondentsseem to argue that these persons were no longer supervi-sors. If, indeed, this is Respondents' claim, I find it to bewithout merit.The record clearly indicates that, after the layoffs onJune 18, Respondents' production operation was shutdown by order of the State Reclamation Commissionand Respondents were required to devote all their effortsto performing delinquent reclamation work. Further, thatproduction work could be resumed only on a limitedbasis when certain reclamation work had been completedpursuant to the schedule established by the Commission.The mere fact that all the admitted supervisors, includ-ing the mine superintendent, operated equipment alongwith those employees who were not laid off in order tosatisfy the reclamation scheduled in no way alters theirsupervisory status. This was a temporary situation whichcan be analogized to supervisors performing unit workduring a strike or a lockout. The mere performance ofunitwork during such an emergency situation does notdivest the supervisors of their statutory authority. Thus,Respondents' supervisors remained statutory supervisorsuntil at least August 16, when Respondents purportedly"demoted" them to the positions of leadmen. The criticalquestion becomes, therefore, whether the change in theirtitle and their pay status-from salaried to hourly paid-effectively converted them to rank-and-file employees. Inmy judgment, the change in status was illusory and didnot strip the leadmen of their supervisory authority.WilliamH.Palmer:The contention thatWilliamPalmer is a unit employee is patently frivolous on its faceand is rejected. Palmer owns more than one millionshares of Respondents' parent organization and is cor-rectly recognized by the employees to be one of theowners over the mining operation. The mere fact thatPalmer performed work at the minesite on occasions inno way changed his ownership status or his supervisoryauthority.His continued assertion of his supervisory au-thority over the unit employees is quite evident in therecord. Indeed, the mere fact that Respondents now at-tempt to place William Palmer in the bargaining unitserves only to demonstrate the extent of Respondents'effort to further dissipate employee support for UMW.In addition, examination of Respondents' payroll recordsgraphically demonstrates that Palmer suffered very littlechange in his wages even though he was converted fromsalary to hourly paid.Accordingly, I find the asserted "demotion" of Wil-liam Palmer to the position of an hourly paid leadmandid not affect his managerial or supervisory status. Forthese reasons I find that William Palmer is excluded fromthe bargaining unit.Robert D. Palmer:Although Robert D. Palmer's own-ership interests in Respondents is relativelysmall com-pared to that of Card and William and Ira Palmer, hisholdings are nevertheless substantail. ' Robert Palmerowns 50,000 shares in Respondents' parent organization.In addition, Palmer drives a company-owned truck onthe minesite and for his own personal use. The undis-puted testimony shows that Palmer continues to givework assignments to employees and to grant them per-mission to leave work early. This is reflected in the factthat, on September 2, Palmer gave permission to the rec-lamation crew working on that date to take time off toattend a softball tournament where Respondents were tobe represented by a team. It is also undisputed in therecord that Palmer possesses and has exercised authorityto reprimand employees working under his direction. Itis evident from the credited testimony of employees thatPalmer performed little or no unit work after productionresumed, but spent most of his time riding around thevarious mining locations to make certain that the workwas being performed as scheduled. It is also undisputedin the record that Palmer has authority to select employ-ees towork overtime. Although Respondentsassert thatMcCrate and Brooks pass on orders and assignments toPalmer and the other leadmen, I find this assertion to beof doubtful validity. It is evident from the nature of themining operation that it is widely scattered over manymiles and neither Brooks nor McCrate can cover all theareas to ascertain that their orders are being carried out,nor can they be available to make on-the-spot decisions MIDWESTERN MININGor changes. In addition, a review of Respondents' payrollrecords shows that Robert ID. Palmer suffered no loss inincome after being converted from a salaried to anhourly paid position.In light of the above, I find that Robert D. Palmer re-mained a statutory supervisor in Respondents'operationafter the alleged demotion to a unit position. It follows,therefore, that Robert D. Palmer is excluded from thebargaining unit.Steve Coleman:Foreman of the tipple and washing op-eration prior to August 16, Coleman performs the sameduties and exercises the same authority over the employ-ees working in his unit as he did when he was an admit-ted supervisor.He continues to assignwork to employ-ees in his area and determines when and who will workovertime.When Beam quit on September 25, he first no-tifiedColeman, who then required the employee to signa statement that the termination was voluntary. This wasplaced in Respondents' records after Brooks cosigned thedocument. The record evidence discloses that, since be-coming a leadman, Coleman has written up employeesfor unsatisfactory job performance and that, after thesewriteups are cosigned by Brooks, they are placed in thefile of the offending employee. Coleman also signs off onthe timecards of the employees working in his unit andthey are routinely cosigned by either Brooks orMcCarte. In addition, Coleman is provided with a com-pany vehicle which he drives to and from work as wellas around the minesite. Even though he now is hourlypaid,Respondents' records show Coleman's wages haveremained substantially the same as they were when hewas salaried.However, there is no evidence in therecord that he now works any different hours from thosehe was working when he was an admitted salaried super-visor.CurtisDwayne Couch:In charge of dragline mainte-nance, Couch also drives a. company vehicle, both onand off the minesite.He also assigns work to employeesin his unit on a daily basis. Although Couch states he re-ceives thework assignments daily from Brooks orMcCrate, it is evident from the testimony of employeesFred Couch and Shaw that he exercises his independentjudgment in making the assignments to individual em-ployees and, further, that when their jobs are completedhe reassignsthem to other duties or, in the words ofFred Cuch, informs Brooks that "his men" are availableto work elsewhere. Couch also signs off on the timecardsof the employees working in his unit to certify that theyhave worked the hours indicated. These cards are like-wise routinely cosigned by Brooks or McCrate. Thecredited testimony further reveals that, while Couch per-forms dragline maintenance work himself, he also didthiswhen hewas anacknowledged supervisor. LikeColeman, the wages of Couch are virtually the same asthey were when he was a salaried supervisor, and thereisno evidence that he now works more hours then hedid before August 16.MilesNeal Jr. and Jack Wallace:The supervisor andthe assistant supervisor of the maintenance shop beforeAugust 16, both of these individuals continue to performthe same duties and exercise the same authority over themaintenance shop employees that they exercised when247they were admitted supervisors. Although Neal Jr. stateshe received daily instructions from either Brooks orMcCrate, the credited testimony of the employees dis-closes that he or Wallace makes the daily assignments tothe employees and when the work is completed reassignsthem to other jobs. These individuals sign off on the em-ployee timecards, which are then cosigned by Brooks orMcCrate.Neal Jr. is assigned a company vehicle inwhich he and Wallace drive to and from work or aroundthe minesite.When equipment breaks down in the field,Neal Jr. or Wallace determine which employee will beassigned to make the repairs. As in the case of the otherleadmen, the wages of these two individuals have notchanged in any substantialmannerfrom the level theywere receiving when they were salaried.JerryWatts:Similar to ther other leadmen, Watts isprovided with a company truck for use on and off theminesite.He continues to exercise the same authorityover the reclamation crew that he exercised when hewas an admitted supervisor. AlthoughWatts statesMcCrate nowgives him instructions each morning andhe relays them to the crew, the credited testimony of theemployees indicates that McCrate is rarely on the sitewhere they work. Thus, Watts uses his independentjudgment and discretion in not only making the daily as-signments but also in any reassignments of work to theemployees. He also signs off on the employees' timecardsto verify the hours they work and McCrate or Brooksroutinely cosign these cards. The record further showsthatWatts reprimands employees for infraction of Re-spondents'work rules, including leaving early, andwrites up violations of these rules which are then placedin the employee's personnel file after being cosigned byBrooks. The record also discloses that Brooks cosignsthesewriteups without conducting any independent in-vestigation of the incidents involved. Even though he isnow hourly paid, Watts'wages arealso virtually thesame as they were when he was an admitted salaried su-pervisor.Frank Weisensee:Like the other leadmen, Weisensee isprovided a company truck which he uses both on and offtheminesite.AlthoughWeisensee testified he receivesregular daily instructions fromMcCrate or Brooks re-garding the work to be performed, it is clear from thisemployee's testimony that he continues to regard himselfas the supervisor of electricians.Weisensee stated thatafter receiving instructions from McCrate or Brooks hewould pass them on to the other electricians and theywould collectively decide which individuals would per-form a given job. It is clear from Weisensee's demeanoron the stand that he was aware of the facetiousness of hisstatementthat the jobassignments were performed "as ademocracy." The testimonyindicatesWeisensee has 14years' experience while the two electricians working inhis unit only possess 1 year and 6 months' experience, re-spectively.Further,Weisensee referred to the electri-ciansworking in his unit as "my men" or "my guys,"thus clearly indicating that he considered himself to betheir supervisors.Although Respondents now call the above individualsleadmen rather than supervisors,the mere change in title 248DECISIONSOF NATIONAL LABOR RELATIONS BOARDis not controlling in determining whether their functionssatisfy the statutory definition of a supervisor. On thebasis of the facts found above, I find that each of theseformerly designated supervisors continued to possess andexercisethe same functions and responsibilities they pre-viously had prior to being designated leadmen. Therecord amply demonstrates they responsibly direct thework of the employeesassignedto their units, also, thatthey exercise independent judgment in assigning work tothe employees, grant employees time off, reprimand em-ployees for poor work performance or for violating jobrules, and effectively make oral and written recommen-dations about employee's work deficiencies which are ac-cepted by higher-level management without independentinvestigation.Nor is it important here that the leadmencannot hire or fire employees working in their units. It isclear this authority was always vested in higher-levelmanagement even when the leadmen were admitted su-pervisors. Therefore, it is apparent that the now leadmencontinue to possess and exercise sufficient indicia of thestatutory defintion of supervisor to warrant the findingthat they are still, in fact, supervisors.Liquid Transport-ers,250 NLRB 1421, 1425 (1980);Han-Dee Pak, Inc.,249NLRB 725, 728 (1980).3.The status of BowieAs in the case of the other leadmen, Bowie's dutieshave remained substantially the same since becoming aleadman. Prior to the construction of the new mainte-nance shop on the minesite, Bowie worked out of Re-spondents' trailer office. Since the completion of theshop, Bowie operates from office space, containing adesk and files, in a separate section of the maintenanceshop. He continues to maintain Respondents' warehouseinventory and parts department. Bowie's operation hasalways been autonomous and he reports directly toBrooks. He has authority to make purchases up to $300on his own initiative and is required to secure Brooks'approval for anything above that sum. Unlike the otherleadmen,Bowie has never been provided with a compa-ny vehicle-not even when he was salaried-but Re-spondentsmaintainand service his personal vehicle,which he uses to secure parts and to go into the fieldwhen the occasion warrants it. Although another em-ployee,Dennis Davison, now works with him, Bowietestified he does notassignor direct Davidson's work.However, the record shows that Bowie's wages exceedthat of Davidson by $250 to $350 per pay period. In ad-dition, the Respondents' payroll records demonstrate thatBowie'swages are substantially the same as the salary hewas earningprior to being classified as a leadman.Itisevident from the undisputed testimony andrecords that Bowie'sdutiesand responsibilities did notalter in any significant respect after his asserted statuschange. His work is separate and apart from that of unitemployees and his job functions continue to be alignedwith those of management rather than with theunit em-ployees.He can make independent decisions regardingpurchases of parts up to $300 and he reports directly tothemine superintendent. For thesereasons,Ifind thatBowie lacks a sufficient community of interest with theunit employees to be included in the bargaining unit.4.Other exclusions from the bargaining unitRobert E. (Bobby) Palmer:As noted, Bobby Palmer isthe son of Robert D. and the nephew and cousin, respec-tively, ofWilliam and Ira Palmer. While he personallyowns no stock in Respondents, his father is a substantialshareholder and his uncle and cousin are major share-holders in Respondents. In addition, Bobby Palmer livesat home with his father.Although Respondents assert no particular favoritismor special privileges are accorded to Bobby Palmer, I donot credit them in this regard. Rather, I credit the testi-mony of the employee witnesses that Bobby Palmer ispermitted by Respondents to come to work late and toleave early as he desires. In addition, I find that BobbyPalmer is permitted to refuse to operate equipment whenhe considers it not to be up to his standards, and that heis also allowed to maintain and service his personal vehi-cle during working hours, or to require other employeesto perform these duties on his vehicle. It is also apparentfrom the credited testimony of employees Forbes andSarley that the other leadmen consider Bobby Palmer tobe a privileged employee because he is the son of one ofthe owners, and they do not reprimand him for infrac-tions of Respondents' work rules. Finally, it is clear fromthe statement Bobby Palmer made to the employees,about Respondents closing the mine if the UMW becametheir representative and that they would consider this asthe word "coming from the top," that he is privy to thedecisions and discussions of Respondents' top-level man-agement.Based on the above, I find that Robert E. (Bobby)Palmer does not share the same community of interestswith the other bargaining unit employees, even thoughhe performs unit work. The special privileges accordedhim and his familial relationship with Respondents'owners and managementalignhis interests with those ofmanagementrather thanwith the unit employees.Modern Mfg. Co.,261 NLRB 534, 552 (1982).Earl Caywood:A carpenter and handymanat the mine-site,itiscontended by the General Counsel thatCaywood's interests are different from those of the otheremployees in the bargaining unit. Because of his wife'shealth condition, Caywood is the only employee permit-ted to take an extended leave of absence during thewinter months in order to take his wife to a warmer cli-mate.The record shows, however, that Caywood is per-mitted to do this annually and, on his return, he contin-ues to perform his work at the minesite. Caywood worksunder the supervision of Neal Jr., who is in charge of themaintenance shop.Although the General Counsel argues that Caywood'semploymentarrangement is sounique that it removeshim from the bargainingunit,I do not agree. It is evi-dent that while Caywood is permitted to take an ex-tended leave of absence because of his wife'sillness, he isexpected to, and does, in fact, return to Respondents'employment. He works under the same conditions as theother unit employees and his work is assigned and super-vised by Respondents' "leadmen", i.e.,Neal Jr. and Wal-lace.Thus, with the exception of the extended annualleaves of absence, Caywood is employed by Respondents MIDWESTERN MINING249on a regular basis and under the same conditions and su-pervision as the other unit employees.It is also evidentthat, on his return from his leaves of absence,Caywoodhas every reasonable expectancy of continuing his em-ployment with Respondents. Accordingly, I find thatCaywood's community of interest is the same as theother members in the unit and that he is to be includedin the bargaining unit.Mid-JeffersonCounty Hospital,259NLRB 831 (1981). Cf.Price-Pic-Pac Supermarkets,256NLRB 742 (1981).Miles Neal Sr.:Neal Sr. works in the maintenance shopunder the supervision of his son, Neal Jr., and Wallace.It is uncontroverted that Neal Sr. is a social security an-nuitant and limits his working time and earnings eachyear so that he will not exceed the maximum amount al-lowable without jeopardizing his social security annuity.The record discloses that Neal Sr. has been workingunder this arrangement for several years with the Re-spondents.During the times that he is employed, NealSr.works under the same conditions and supervision asthe other employees in the maintenance shop.Although the General Counsel argues that Neal Sr.should not be included in the bargaining unit because ofhis special employment arrangements,Ifind this argu-merit to be without merit. The Board has long since rec-ognized that social security annuitants,who otherwiseshare the same community of interest with the unit em-ployees, are not to be excluded from bargaining unitssolely for the reason that they limit their working timeand earnings so as not to jeopardize their annuities.Holi-day Inn of Oak Ridge, Tennessee,176NLRB 939, 941(1969);Richardson Bros.Co., 228 NLRB 314, 318 (1977).James QueryandDale Smith:The primaryresponsibil-ity of Query (and Smith on the 4 nights that he works) isto patrol theminesite at night making certain that allbuildings and equipment are secure. They use their ownvehicles and are supplied fuel and maintenance by Re-spondents. They not only make certain that the propertyis secure, but possess authority to eject intruders.Whilethey are patroling, they respond to the needs of theequipment operators,who require fuel, oil, parts, orother types of assistance. They are the only employeesonsite carrying keys to thebuildings.When major prob-lems arise, such as equipment failure, they notify the pittboss during the second shift, or call Mine SuperintendentBrooks at home. Each of these employees relays instruc-tions left by supervisors to the operators in the field andreport infractions of work rules committed by the opera-tors to the relevant supervisor.When this is done, therecord discloses that a written notation is placed in theoperator's personnel file and it is signed by the watch-man and the supervisor. While Respondents do not re-quire either of these employees to carry firearms, the tes-timony of Smith indicates that he does so while patrolingthe area and Respondents do not object to this. AlthoughQuery and Smith perform custodial duties in the traileroffice and the maintenance shop, the unrefuted testimonyindicates that this occupies only a small portion of theirworking time.It is evident from the above that the watchmen's pri-mary function is to protect Respondents' building andequipment from all intruders. They carry keys to thesebuildings which the other employees working at the min-esite do not possess and,while not required,can carryfirearmswhen performing their patrohng duties. Theyreport to management any infraction of job rules com-mitted by employees working during their shift. Hence, Ifind the watchmen here are empowered to enforce Re-spondents'rules against the employees and others inorder to protect Respondents' property within the mean-ing of Section 9(b)(3) of the Act. For this reason, thewatchmen are excluded from the unit found appropriatehere.Kentucky Prince Coal Corp.,253NLRB 559, 562(1980).VI. ADDITIONAL 8(A)(1) VIOLATIONSThe record is filled with testimony by employee wit-nesses which demonstrates that Respondents'supervisorsengaged in a continuous campaign of threats and unlaw-ful conduct in order to stifle employee support for theUMW and thwart theorganizing campaign.Althougheach of the supervisors cited by the employees deniedmaking any of the statements or engaging in the conductattributed to them, I do not credit these denials. Basedon the pattern of the unlawful threats of shutdown andpromises of benefit already found herein, I find the un-lawful conduct described by the employees to be consist-ent with the demonstrated penchant of the supervisors tomake certain that the employees understood their jobswere in jeopardyif they were represented by UMW.In light of the above, I find that, on June 18, WilliamPalmer and Dwayne Couch told employee Christianthat,when he attended the UMW meeting that evening,he should tell the employees Respondents would closethe mine if the Union became the bargaining representa-tive. I further find that when UMW organizer Prettymanvisited the minesite in early July, Robert Palmer told em-ployee Clark that Respondents would shut down themine if the Union got in. Similarly on August 6, RobertPalmer told employees Clark and Forbes that they couldall look for jobs, since Respondents could not afford theUMW and would close the mine. I find that during thisconversation Robert Palmer also stated that while he hadplansfor employee Westhoff, if the UMW got in, hewould make Westhoff so sick he would puke. RobertPalmer also expressed similar unlawful comments to em-ployee Sarley on August 11 when he stated that, if theUnion got in, Respondents would take all of the equip-ment and park it. Robert Palmer repeated these same un-lawful statements to employees Forbes and Clark onAugust 19 and 21, respectively. On these occasionsPalmer complained about the price Respondents weregetting for the coal and he repeated that Respondentswould shut down the mine if the UMW got in. Again,similar threats were expressed by Robert Palmer to em-ployees Beam and Westhoff on September 2 at the soft-ball tournament.I further find that RobertPalmerwas not the only su-pervisor seeking to impress on the employees that UMWrepresentationwould result in the loss of their jobs.Thus, I find William Palmer told laid-off employee King,on August 14, that Respondents would "padlock theplace and auction off the equipment before they would 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDsign a contract with the UMW."William Palmer deniedmaking this statement to King but admittedtelling theemployee that if the cost of UMW representation wassuch that Respondents could not meet their bills, they"might have to shut her down." Although I creditKing's version of these comments, in either event thebottom line result was the same,i.e.,themine wouldclose if UMW represented the employees.56 Inaddition,on September 13 William Palmer repeated his commentstoKing that Respondent would "never go UMW." Itwas at this time that Palmer told King that employeesFred Couch and Shaw were seeking to get a "companyunion" and, when things straightened out, King couldexpect to be recalled, after Respondents "weeded out abunch of the employees "Nor did Respondents' supervisors merely resort tothreatening employees with loss of their jobs if theywere represented by UMW. The credited testimonyshows that Robert Palmer made statements to employeesClark and Forbes indicating that Respondents were en-gaging in surveillance of the employees while they wereattending meetings at theunionhall in Mulberry,Kansas.Palmer told the employees they did not have "muchsuck" with their father because Westhoff sat at the headtable with Union Organizer Forbes, and Clark and youngForbes sat in the audience with the other employees.Clearly, this indicated to the employees that their activi-ties on behalf of UMW were being kept under scrutinityand surveillance by Respondents.Further evidence of creating an impression of surveil-lance is found in the credited testimony of laid-off em-ployee King. He observed Robert Palmer hand Supervi-sorWatts a slip of paper and state, "Here are the namesof your top reclamation men who signed UMW cards."Likewise,Tipple Supervisor Coleman asked employeeBeam on September 14 to be certain to attend the UMWmeeting scheduled that evening. The following dayColeman sought to getBeamto inform him about whatoccurred at the union meeting.It is patently evident that, by engaging in the aboveconduct, Respondents' supervisors were interfering with,restraining, and coercing the employees in the exercise oftheir right to engage in activities in support of theUMW. It is equally evident that the supervisors were en-gaging in this persistent unlawful conduct in order to dis-courage employee activity on behalf of UMW. That suchbaltant unlawful conduct violates the strictures of theAct is without question and warrants no citation.VII. THE CARDMAJORITY ISSUEPursuant to the stipulation of the parties,at least 68employees properly belong in thebargainingunit.Asnoted in another section of this decision, supra, the lead-men are supervisors and Bowie lacks sufficientcommuni-ty of interest, if nothing else, to be included in the bar-gaining unit. As also noted in my prior findings, RobertE. (Bobby) Palmer is excluded for familialreasons andJames Query and Dale Smith are excluded because they5s Bobby Palmer expressed this same threat to a group of employeeson September 13 and emphasized the source of his information was Re-spondents' management when he stated, "That comes from the top "are guardswithin the meaning of Section 9(b)(3) of thestatute.Since ithas been found that Earl Caywood andMiles Neal Sr. properly belong in the bargaining unit, Ifind that the unit consisted of 70 employees during thetimes materialto the issues presented by this case. Thus,the question becomes whether the UMW obtained valid-ly executed authorization cards from a majority of theemployees in the bargaining unit found appropriate.There is no question but that the UMW cards are un-equivocal single-purpose cards authorizing the Union torepresent the card signer for purposes of collective bar-gaining.Forbes and Prettyman credibly testified thatthey informed the employees they solicited, individuallyas well as the groups of employees attending the severalmeetingsat the union hall, that the Union wanted tobecome their bargaining agent at the mine in order to ne-gotiate better wages and improved working conditionsfor them. It is evident from the testimony of the unionorganizersand the employee witnesses that, while Forbesand Prettyman told the employees 30 percent needed tosigncards in order to have an election, they also statedthat, if a majority of the employees signed, they wouldfirst attempt to get Ira Palmer to recognize the Union asthe bargaining representative. If he did not, they wouldseek a Board-conducted election. Both Forbes and Pret-tyman also credibly testified that they insisted that eachcardsignerread the card before signing it and they madeit a practice of questioning the card signer to determinewether or not he understood what he wassigning.57Respondents assert, however, that the solicited em-ployees were told the only purpose of the cards was tosecure an election. In this regard, they presented the tes-timony of seven card signers to support thisclaim andargued that the testimony of five cardsigners called aswitnesses in the General Counsel's case also demonstratethat their signatures were solicited on the representationthat the only purpose of the cards was to get an election.The law in this area is well established by the SupremeCourt's affirmance of the Board'sCumberland Shoe doc-trine58inNLRB v. Gissel Packing Co.,395U.S. 575(1969). InGissel,supra at 607, the Court stated:[W]e think it sufficient to point out that employeesshould be bound by the clear language of what theysign unlessthat language is deliberately and clearlycanceled by a union adherent with words calculatedto direct the signer to disregard and forget the lan-guage above his signature.The Court also affirmed the Board's admonition found inLevi Strauss,supra, that "the totality of circumstancessurrounding the card solicitation" must be considered in51The assertion in Respondents' brief that the union organizers toldsolicited employees that the Union wanted to represent theemployeesrather than stating that the Union wanted to represent the individual em-ployee being solicited is nothing more thana semanticalplay on wordsIt is clear that if the union organizers asserted they wanted to representthe employees collectively, such representation would also include anyindividual employee being solicited I therefore reject this aspect of Re-spondents'argument56Cumberland Shoe Corp,144 NLRB 1268 (1963), enfd 351 F 2d 917(6th Car. 1965) ReaffirmedinLevi Strauss & Co,172 NLRB 732 (1968),enfd. 441 F 2d 1027 (D C Cir 1969) MIDWESTERN MININGorder to determine whether they add up to an assuranceto the card signer that the card will be used for no pur-pose other than to help get an election. Id. at 608, fn. 27.In applying this standard set by the Board and af-firmed by the Supreme Court, I reach the following con-clusions regarding the cards which Respondents contendwere solicited on the basis of the representation that theywere solely for the purposes of securing an election.Kenneth Davidson:The record discloses that Davidsonwas the employee recalled by Respondents in Augustwhen the decision was made not to recall Roberts orScales, He subsequently quit the Respondents' employ onSeptember 25 and at the time of the hearing was work-ing for another coal company. Davidson's signature onthe authorization card was solicited at his home by Pret-tyman. (See G.C. Exh. 72.) According to the direct testi-mony of Davidson, Prettyman showed him a list of bene-'fitswhich the Union wanted to negotiate for the employ-ees and told him that it was necessary for him to sign thecard in order to bring the matter up for a vote. On cross-examination, however, Davidson inidcated that he readthe card before signing it and he also acknowledged thatPrettyman said the Union needed a majority of the em-ployees to sign the authorization cards. He further ac-knowledged on questioning by counsel for the GeneralCounsel that the union organizer told him the Unionwanted to represent the employees at the mine.On the basis of the foregoing, it is clear that nothingPrettyman said to Davidson could be construed as indi-cating that the only purpose for which the card wouldbe used was to get an election. The employee read thecard and the union representative told him that theUnion wanted to be the bargaining agent of the employ-ees at the mine. I find nothing in the circumstances sur-rounding the solicitation of Davidson's card which indi-cates that the union organizer directed the card signer todisregard and forget the language contained on the carditselfAccordingly, I find Davidson's card to be a validauthorization for the Union to represent him in collectivebargaining.James Harper:A current employee of Respondents,Harper signed an authorization card on June 16. (G.C.Exh. 65.) He testified he received the card from Pretty-man who talked with him for approximately 15 to 20minutes.The only thing that Harper recalls from thisconversation was that Prettyman told him "the only pur-pose of the cards was to get enough votes in order to getthe Union in " According to Harper, Prettyman assertedthat the Union already had enough "votes" but, never-theless, he wanted the employee to sign a card. Harperstated he signed the card without reading it.On cross-examination, Harper was unable to recall anyof the details of his conversation with Prettyman andwas unable to recall whether Prettyman told him thattheUnion wanted to represent the employees at themine. He stated, however, that he did not normally signany document without first reading it. He also deniedthat the card was read to him by Prettyman. Contrary tothe testimony of Harper, employee Sarley stated that hewas present when Prettyman solicited Harper. Sarlleytestified that Prettyman read the card to Harper and toldthe employee that it was to authorize the UMW to rep-251resent the employees at the mine. He further stated thatPrettyman informed the employee that signatures wereneeded from a majority of the employees in order for theUnion to become their bargaining representative.Bearing in mind the Supreme Court's observation inGisselthat "employees are more likely than not, manymonths after a card drive and in response to questions bycompany counsel, to give testimony damaging to theunion, particularly where company officials have previ-ously threatened reprisals for union activity in violationof Section8(a)(1),"59I find Harper's account of the cir-cumstances under which his signature was solicited to beuntrustworthy and unreliable. It was evident that theonly thing this employee was prepared to testify to wasthat his card was solicited solely for the purpose of anelection.He was unable or unwilling to recall any otherportions of the conversation with Prettyman although heacknowledged they talked for 15 or 20 minutes. It is ap-parent to me that Harper's inability to recall any otherrepresentations made to him by Prettyman at the time ofthe solicitation was more inspired by a desire to concealrather than to give a true account of the statements madeby the union organizer when the card was solicited. Itherefore discredit Harper's testimony and find in thesecircumstances that the card solicitor did not make anyrepresentations to Harper which could be viewed as acancellation of or a direction to disregard the languageof the card itself. For this reason, I find that the card ofHarper is a valid designation of the Union to be his col-lective-bargaining representative.Dennis Davidson:Also a current employee of Respond-ents,Davidson signed an authorization card on June 15.(G.C. Exh. 50.) He stated he received the card fromForbes while he was playing pool in a local pool hall.According to Davidson, Forbes stated the card was toget an election and that "if the Union won, it was in. If itlost, then the Union was out." Davidson testified thatForbes filled out the card and that he signed it when hefinished his game. Contrary to the testimony of David-son, Forbes testified that he read the card to the employ-ee and informed him that the Union wanted to becomethe bargaining representative of the employees at themine.Observing Davidson while testifying and having cred-ited the union organizers' testimony about the manner inwhich they solicited signatures on the authorizationcards, I do not find Davidson's account of the circum-stances to be reliable. Rather, I find that Forbes read thecard to the employee while he was playing pool and thatthere were no representations made to the employee byForbes, even if he mentioned the possibility of an elec-tion,which could be construed as a direction to the em-ployee to disregard the clear language previously read tohim concerning the meaning of the authorization card.Therefore, I find that the authorization card was a validdesignation executed by Davidson for the Union to behis bargaining representative and it counts toward theUnion's majority status.11NLRB Y. Gissel Packing Co,supra at 608 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliam D. Barnett:Barnett acknowledged he signedan- authorization card in front of the union hall before at-tending a union meeting(G.C. Exh. 70.)He stated hehad attended two or threemeetingsprior to this occa-sion and was given the card by Prettyman.According toBarnett,Prettyman stated the only purpose of the cardwas to have an election and filled out the card for theemployee who then signed it. Barnett reluctantly admit-ted,on cross-examination,that the at the prior unionmeetings he attended,the union organizers informed theemployees that if they received enough cards they couldask Ira Palmer to recognize the Union without an elec-tion.He was unable to recall whether Prettyman readthe card to him, but states that, since he did not have hisglasses, Prettyman filled the card out before he signed it.Contrary to Barnett,Prettyman stated that he read thecardto Barnett because the employee insisted on thissince he had received the letter from Card cautioning theemployees to read the cards carefully before signing.Barnett also testified that on August 4 he telephonedunion organizer Forbes and asked for the return of hiscard.According to Barnett, Forbes indicated he wouldbut failed to return the card to the employee.Forbes ad-mitted that he had received a call from Barnett, butplaces the date as sometime in early September. Forbestestified that Barnett said he had "mixed emotions" aboutsigning the card and would contact Forbes later. Forbesstatedhe never received any further communicationfrom Barnett.Ido not view Barnett's testimony regarding the cir-cumstances in which his signature was solicited to betrustworthy or believable.Itwas evident from his de-meanor that this witness was biased against the UMWand was carefully tailoring his testimony in order toassistRespondents.Barnett admitted that he took it uponhimself to check on Scales' work experience at Bill'sCoal and that he also called other card signers and sug-gested they get in touch with Respondents'attorney re-garding this case. Further,his reluctant admission oncross-examination that he had attended union meetingsprior to the signing of the authorization card in whichthe union organizers informed the employees they wouldseek recognition if a majority of the employees signed,cards belie his assertion that on this occasion Prettymantold him the only purpose of the card was to have anelection. Based on Barnett's undisguised bias and willing-ness to tailor his testimony,I find that there were no rep-resentationsmade to Barnett at the time he signed theauthorization card which would have been construed asan instruction for the employee to disregard the languageon the face of the card. I find,therefore,that Barnett'scard was a validly executed authorization for the Unionto represent him.The question remains, however,whether Barnett suc-cessfully revoked his card so it could not count towardthe Union's majority status. I find that his asserted revo-cation was ineffective for this purpose.When an employ-er has engaged in coercive conduct designed to under-mine union support during an organizingeffort, theBoard presumes that employee revocations of previouslyvalid authorization cards are a direct result of the em-ployer's unlawful conduct. SeeWarehouse Groceries Man-agement,254 NLRB 252 (1981).Here,it is establishedthat Respondents engaged in widespread and pervasiveunlawful acts in an effort to destroy the employee sup-port for the UMW,commencing virtually at the incep-tion of the organizing effort in June and,further, that theunlawful conduct continued through the entire summerand up to the time of the filing of the representation peti-tion.Thus, it is evident that this pattern of coercive con-duct was well under way when Barnett sought to revokehis card and I find it renders his asserted revocation at-tempt ineffective.WarehouseGroceriesManagement,supra;QualityMarkets,160NLRB 44, 45-46 (1966),enfd. 387 F.2d 20 (3d Cir. 1967). Accordingly, Barnett'scard is to be counted toward the Union's majority status.Dale Scism:Scism signed an authorization card onJune 13. (G.C. Exh. 53.) Scism testified that Forbes cameto his home and told himthat the Unionneeded signa-tures from 30 percent of the employees in order to havea secret-ballot election.According to Scism, he did notread the card and Forbes filled it out before he signed it.On cross-examination,however,Scism admitted thatForbes spoke about the benefits the Union wanted to ne-gotiate for the employees and he stated that DennisForbes told him the UMW wanted to represent the em-ployees at the mine. Scism testified that he merely signedthe card in order to get rid of the union representativesand that he has attempted to avoid them ever since. Heacknowledged that he met with Respondents'attorneysubsequently because he"wanted to get his name off theauthorization card."Employees Sarley and Clark testified that Sarley hadset up the meeting with Scism for Forbes and they ac-companied Forbes to Scism's home. Sarley testified thatForbes asked Scism to sign the card to enable the Unionto become the bargaining agent of the employees at themine. Sarley also testified that Forbes read the card toScism.Clark testifiedthat he toldScism during thismeeting that signatures of at least 30 percent of the em-ployees were needed in order to get an election.Accord-ing to Clark and Sarley,Scism indicated he was signingthe card because of his friendship for them.Icredit the testimony of Clark and Sarley and findthat at no time during the solicitation of Scism's signa-ture on the authorization card were representations madeto the employee that the only purpose for which thecard would be used was to secure an election. Rather, Ifind that during the course of the discussion the employ-ee was told that the Union wanted to be the bargainingrepresentative and that an election was one of the meansby which this could occur. There was nothing in therepresentations made to Scism which would warrant theconclusion that the employee was informed to disregardthe language read to him from the face of the card bythe union organizer.Therefore,the card of Scism is avalidly executed card and is to be counted toward theUnion's majority status.David Scharenberg:One of the employees laid off onJune 18, Scharenberg was unemployed at the time of thehearing in the instant case. Scharenberg stated he re-ceived a card from Forbes on June 15 and signed it.(G.C. Exh. 46.) He stated that Forbes came to his home MIDWESTERN MININGand told him about the benefits the Union wanted to getfor the employees at the mine. He also testified thatForbes said the Union wanted signatures from 30 percentof the employees in order to hold a secret-ballot election.Scharenberg admitted, however, that Forbes told himduring the solicitation of his signature that the Unionwanted to represent the employees at the mine and heacknowledged that, when he signed the card, he wasdoing so in order to get the Union to represent him.On the basis of the above, I find that Scharenberg wasnot told that the only purpose of the authorization cardwas to get a secret-ballot election. Although Scharen-berg testified he did not read the card before signing, Icredit Forbes' testimony that he followed his practice ofreading the card to the employees whom he solicited. Inthese circumstances, I find that Scharenberg was in-formed that the card was to authorize the UMW to behis bargaining representative and that no representationsto the contrary were made to him at the time his signa-ture was solicited. For this reason, Scharenberg's card isto be counted in determining the Union's majority status.Gary Loudermilk:A current employee, Loudermilksigned a card on August 23. (G.C. Exh. 64.) Loudermilktestified he was given the card while at the home of hisbrother, Terry Loudermilk. According to his testimony,Prettyman discussed the benefits the Union intended toseek for the employees and stated that the purpose ofsigning the card was to get an idea of the number of em-ployees who wanted the Union to represent them. In re-sponse to leading questions from Respondents' counsel,Loudermilk finally stated that Prettyman said theonlyreason for signing the card Was to have a vote to see ifthe employees wanted the Union to represent them. Heacknowledged he read the card before signing and statedthat when he read the card he knew he was authorizingthe Union to represent him. Contrary to the testimony ofGary, Terry Loudermilk stated that when he was giventhe card by Prettyman, he and his brother were told thatthe card was to authorize the Union to be the bargainingagent of the employees. Terry confirmed that he and hisbrother each read the cards before signing.Based on the above, I find that the card of GaryLoudermilk is to be counted toward the Union's majori-ty status. It is evident from his own testimony, as well asthat of his brother, that Prettyman made no representa-tionswhich would lead the employees to disregard thelanguage contained on the face of the card. There wasnothing surrounding the circumstances of the solicitationof the cards from the Loudermilks which would indicatethat the solicitor was advising them to ignore the lan-guage on the card or to inform them that the only pur-pose of the card was to secure an election.Respondents assert that the testimony of witnessesRink, Brannan, Beam, Terry Couch, and Westhoff dem-onstrate that when their signatures were solicited theywere told the only purpose of the card was to secure anelection.Review of his testimony belies Respondents' as-sertion.Rink testified that he was informed that anumber of cards were needed to be turned over to theNLRB. He also testified that the solicitor stated theUnion wanted to be the bargaining agent for the employ-ees at the mine and he read the card before signing.253Brannan testified he read the card before signing it andstated that Union Organizer Forbes said the card was toget a bargaining agent to represent the employees at themine. Beam testified that Forbes told him the card wasto authorize the Union to be his bargaining agent. Beamstated he read the card and then signed it. Couch testi-fied that when his signature was solicited, he was toldthere could be an election or Respondents could recog-nize the Union. Westhoff testified that when his signaturewas solicited he was told by Prettyman that the cardwould authorize the Union to be the employees' bargain-ing agent.In these circumstances, I find Respondents' contentionthat the solicitation of these five employees was based onthe representation that the sole purpose of the signing ofthe authorization card was to have an election is unsup-ported in the record. It is evident, from the credited tes-timony of these employees, that nothing was said whichwould indicate they were to disregard the language con-tained on the face of the authorization card they signed.Nor was any representation made to them that the solepurpose of the card was to allow the Union to file a peti-tion for an election.Having found that the cards objected to by Respond-ents are valid designations of the Union as the bargainingrepresentative of the card signers, I further find that theUnion had in its possession 36 valid authorization cardswhen Ira Palmer and the union officials met in Washing-ton,D.C., on August 11. Because the cards of the twoLoudermilks were signed on August 23, it is obvious thatthe Union had 38 valid authorization cards when the rep-resentation petition was filed on September 10. Havingfurther found that the bargaining unit here consists of 70employees, it is apparent that at least by August 11, theUnion had achieved a card majority among the Respond-ents' employees.VIII.THE ISSUEOF UNLAWFUL ASSISTANCE TO CIUThe complaint alleges that Respondents rendered un-lawful assistance and support to the C[U. In her brief,the General Counsel argues, in essence, that Respondentsrendered this unlawful supportin anattempt to supplantthe threat of employee representation by UMW withrepresentation by a union Respondents could "live with"and control. I find the record fully substantiates the Gen-eral Counsel's position and that Respondents did in factrender unlawfulassistanceto the CIU during that union'sorganization effort.First, it is evident from the undisputed testimony thatemployees Fred Couch and Todd Shaw sought out theCIU officials and initiated an organizing campaign onbehalf of that union among the employees at the mine-site.60It is also evident that Couch and Shaw discussedthe possibility of representation of the employees by CIUwith various leadmen as well as other employees. Icredit the testimony of the employee witnesses thatBOAlthough the General Counsel argues that Ira Palmer suggestedthat Couch and Shaw seek out a more favorable union when he unlaw-fully interrogated the employees in June (away from the mmesite), I findno evidence in the record-other than pure speculation-to support thiscontention 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDCouch and Shaw were permitted by the leadmen tofreely come into their work areas during working timeand engage in extended discussions about the CIU to so-licit support for that union, and to urge the employees toattend the CIU meeting during the evening of September2.Indeed,my conclusions in this regard are buttressedby the very testimony of Couch and Shaw. When exam-ined by counsel for the General Counsel as Rule 611(c)witnesses,both of these individuals acknowledged theysolicited employees for the CIU during working hours. Inote that it was not until they were questioned skillfullyby Respondents' counsel that these witnesses changedtheir statements to indicate the solicitations took placeduring their lunch period and breaktimes. Thus, I findthe supervisors were aware of Couch and Shaw's missionand, contrary to the unlawful course of conduct directedat suspectedUMW adherents, they permitted the twoemployees to freely solicit on behalf of CIU duringworking time without any interference. Any doubts inthis regard are fully dispelled by the fact that six of theleadmen (Dwayne Couch, Bowie, Neal Jr., Wallace,Coleman, and Robert D. Palmer) signed authorizationcards for the CIU and at least five attended the meetingon September 2.Next, it is apparent that Respondents' supervisors werenot only aware of the CIU meeting on September 2, butwere also willing to grant employees working the secondshift time off to attend. Pit Boss Moore allowed employ-ees Rink, Totman, and Lamb to leave early to attend themeeting.Although Moore testified he was not aware ofthe CIU meeting and that he allowed the employees toleave for personal reasons, I do not credit his explana-tion.Based on the credited testimony and the obviousparticipation of the leadmen in the organizing effort onbehalf of CIU, I find it highly improbable that Moorewas the only supervisor lacking knowledge of the meet-ing or that the employees were requesting time off toattend it.The complaintallegesthatRink, Totman, and Lambwere paid for the 3 hours they spent at the CIU meeting.Respondents' records show, however, that Moore putnotations in their personnel files showing their absenceswere unexcused and the payroll records of Respondentsare inconclusive as to whether these employees were infact paid for the time they spent at the meeting. In viewof the finding that Moore granted the employees permis-sion to leave work to attend the meeting, I do not deemitnecessary to attempt to fathom whether these threeemployees were paid for the time so spent. It is sufficientthat the pit boss granted the employees time off to attendthemeeting, thereby indicating to the employees thatRespondents did not oppose employee support of CIU.In addition to signing authorization cards for the CIU,it is unrefuted in the record that at least five of the lead-men attended the CIU meeting along 'with the employ-ees.These individuals were Robert D. Palmer, Bowie,Dwayne Couch, Neal Jr., and Jack Wallace. Consideringtheir unlawful involvement in the effort to get the em-ployees to support the CIU, I credit the testimony of em-ployee Rink that Dwayne Couch told the employees atthemeeting that if the CIU were unsuccessful and theUMW became their bargaining representative, Respond-ents would shut the mine down.Finally, there is further evidence of Respondents' un-lawful assistance to and support of the CIU. Thus, whenFred Couch and Shaw arranged the meeting the follow-ingmorning between the CIU representative (Conrad)and Card and Ira Palmer, the two employees were per-mitted to leave the minesite during working hours with-out first securing permission. In addition, they waited anhour for Conrad to appear in order to bring him on thesite and they were not reprimanded or in any way disci-plined for their absence. These two employees were alsopermitted to attend the meeting between the CIU repre-sentative and Respondents' management where the topicof discussion was representation of the employees byCIU.Although it is evident that Respondents' managementwas not anxious to have the employees represented byany union, the unrefuted testimony regarding the meet-ing graphically demonstrates that Card and Ira Palmerindicated they could accept representation of Respond-ents' employees by CIU. Thus, I credit Couch's testimo-ny that Card stated, "If the employees wanted a union,thiswas the way to go," and also that Ira Palmer stated,"While he didn't like it, he could live with the CIU sinceitwould not be that much of an expense to him."Itwas these expressions of approval by Respondents'top-levelmanagement that Couch and Shaw relayed tothe other employees after the meeting. Contrary to Re-spondents'argument that the two employees weremerely placing their own interpretation on the results ofthe meeting to indicate to the other employees that Re-spondents supported the idea of representation by CIU, Ifind that no other interpretation of the comments ofCard and Palmer was warranted. Moreover, I note thesecomments were made by Card and Palmer in the pres-ence of the two employees who were supporters of theCIU and who they knew would be certain to reportback to the other employees. Indeed, further evidencethat management took a hospitable view toward the CIUis found in the statement of Robert Palmer when he in-formed Dennis Forbes on September 3 that he had beento a "Bohemian Onion meeting." When questioned byForbes as to whether the CIU was worth anything,Palmer replied that "It wasn't worth a damn, but wouldallowRespondents to continue to operate the mine."Similarly,when Williams Palmer met with laid-off em-ployee King on September 13, he informed King thatCouch and Shaw were arranging to get a "companyunion" and when everything was straightened out em-ployees would be called back to work.It is evident from the above that the comments of Re-spondents' top-level management, which were relayed tothe other employees by Couch and Shaw, constituted anunmistakable signal to the employees, that Respondentswere not opposed to having the CIU represent the em-ployees.When considered in the light of the persistentpattern of unlawful conduct engaged in by Respondents'supervisors and management officials in opposing theUMW organizing effort, it becomes evident that thecomments of Respondents' officials exceeded any permis- MIDWESTERN MININGsable bounds of commentary allowed by Section 8(c) ofthe Act. The clear message conveyed to the employeeswas that Respondents favored the CIU and would notengage in unlawful conduct to undermine employee sup-port of that union.In sum,I find the record fully supports the allegationsof the complaint that Respondents' supervisorsand man-agement officials rendered unlawful assistant and supportto CIU. The noninterference of the supervisors with theemployees' solicitation of support for CIU during work-ing hours, the attendance of the C1U meeting by five su-pervisors, the signing of authorization cards for CIU bythe supervisors, the granting of time off from work foremployees to attend the CIU meeting, and the commentsof Respondents' top management and owners that Re-spondents could operate with the CIU as thebargainingrepresentative of the employees clearly demonstrate theextent of the unlawful support andassistancerendered tothe CIU by Respondents.Machinists Lodge 35 v. NLRB,311U.S. 72 (1940);EliasMallouk Realty Corp.,265NLRB 1225 (1982);WorldWide Press,242 NLRB 346(1979). I find, therefore, that by this conduct Respond-entshave violated Section 8(a)(2) of the Act.IX. THE ISSUE OF VOLUNTARY RECOGNITIONThe General Counsel contends that, on August 11, Re-spondents extended voluntary recognition toUMWwhen Ira Palmer met with the union officials in Wash-ington,D.C. It was at this meeting that Palmer wasgiven the draft of the recognitionagreementwhich wasto be subsequently finalized on Respondents' letterheadafter approval by Respondents' board of directors. Re-spondents argue, however, that' at best, Palmer merelyextended recognition conditioned on approval by Re-spondents' other officials and, when this approval wasnot given, the recognition failed. Respondents furtherargue that there is no evidence of any form of bargainingbetween the parties after the conditional recognition wasextended by Palmer or that Respondents took any af-firmative steps "consistent with the alleged recognition."That a secret-ballot election is the preferred method ofascertaining employee preference regarding union repre-sentation iswithout question.NLRB v. Gissel PackingCo., supra at 602. However, it is also firmly establishedthat voluntary recognition of a majorityunion is an ele-ment of national labor policy. SeeBroadmoor LumberCo.,227 NLRB 1123, 1134-1135 (1977);NLRB v. BroadStreetHospital,452 F.2d 302, 305 (3d Cir. 1971). Thequestion of whether voluntary recognition has been con-ferred is a factual one to be ascertained from the circum-stances in each case. SeeDollar Rent-A-Car,236 NLRB206 (1978). But once such recognition is conferred, itcannot be withdrawn or reneged upon by an employerbefore a reasonable period of time for bargaining haselapsed without violatingthe bargainingobligations im-posed by Section 8(a)(5) of the Act.Jerr-Dan Corp., 237NLR]B 302 (1978). See alsoCapitol Temptrol Corp., 243NLRB 575 (1979);NLRB v. San Clemente PublishingCorp.,408 F.2d 367, 368 (9th Cir. 1969). Hence, the criti-cal question here is whether the evidentiary facts regard-ing the meeting of August 11 warrant a finding that Re-spondents voluntarily accorded recognition to UMW.255Although the testimony regarding the meeting is inconflict, certain basic facts are unrefuted. First, IraPalmer sought to impress on the union officials at themeeting that Respondents' dire financial condition wouldnot permit it to sign the UMW Master Agreement. Forthis reason, Palmer urged the Union to grant Respond-ents 18 to 24 months before considering executing a col-lective-bargaining agreement. Second, the union officialsassured Palmer that the UMW would do nothing tointerfere with Respondents' ability to make its operationsprofitable and that they would grant him sufficient timeto accomplish this and, further, that Union OrganizerForbes concurred in this assurance, provided Respond-ents recognized the Union as the collective-bargainingrepresentative.Third, that Union Official Galati draftedan agreement in which Respondents agreed to recognizeUMW as the collective-bargaining representative of theemployees and which provided for monthly monitoringof Respondents' records by a UMW representative to es-tablish the status of Respondents' financial condition.Fourth, that Palmer asked for and was granted permis-sion by the union officials to take the document back forapproval by his board of directors before signing it.The conflict in the testimony relates to (1) whetherPalmer was told the Union had a card majority; (2)whether once given the draft of the recognition agree-ment, Palmer stated it looked all right to him, but that hewould have to take it back to Respondents' board for ap-proval; and (3) whether Palmer assured the union offi-cials that approval would be a mere formality. Becauseof my assessment of Palmer's veracity concerning othermatters to which he testified, I find the testimony of theunion officials to be a more accurate account of theevents that occurred during the meeting on August 11.Viewing the factual account of the meeting to be as de-scribed by the union officials, the basic question becomeswhether these facts constitute a conferral of recognitionby Respondents of the Union as the collective-bargainingrepresentative.In my judgment, the question is a close one. It is ap-parent that Palmer did not question or ask for proof ofthe Union's claim of majority status. Based on prior find-ings herein, however, it is also clear that at the time ofthe meeting the Union did in fact possess a card majori-ty.But the record evidence does not establish, in myjudgment,that Palmer's statements to the union repre-sentatives at this meeting constituted a commitment toaccord recognition to the Union. Rather, I find thatwhile Palmer stated the language of the draft of the rec-ognition letter appeared all right to him, he also explicit-ly told theunionrepresentatives he wouldhaveto takethe document back for approval by Respondents' boardof directors. That his further comments may have im-plied such approval would be pro forma in no way viti-ates the condition imposed upon the agreement to recog-nize the Union. It is true that the parties were not seek-ing to negotiate the substantive terms of a collective-bar-gaining agreement at this time. They were merely nego-tiating regarding recognition of the Union and providingthe Union with a means of monitoring; Respondents' fi-nancial status to determine when substantive negotiations 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould become possible. Nevertheless, I find the state-ments made by Palmer during this meeting were explicit-ly conditional and recognition was never accorded to theUnion at this time. It follows, therefore, that when Re-spondents ultimately refused to recognize the Union intheir letter of August 16, they were not withdrawing orreneging on a previous commitment to do so. Accord-ingly, I conclude the record evidence does not prepon-derate in favor of a finding that Respondents recognizedthe UMW on August 11 and unlawfully withdrew suchrecognition on August 16. In light of the above, these al-legations of the complaint shall be dismissed.X. THE ISSUE OF A GISSEL BARGAINING ORDERIn spite of my finding that Respondents did not recog-nize and then unlawfully withdrew recognition fromUMW, I nevertheless find that a bargaining order is the,only appropriate remedy for the unlawful conduct en-gaged in by Respondents. The record establishes that Re-spondents embarked on a course of retaliatory unfairlabor practices virtually from the inception of the orga-nizing activity among the employees. The UMW begansoliciting authorization cards the first week in June and,by the second week, all of Respondents' supervisors, in-cluding major shareholders and the president, sought toeradicate employee support of UMW by (1) threateningto close the mine if UMW represented the employees; (2)promising employees benefits if they did not supportUMW; (3) Interrogating employees about their union ac-tivities and sentiments and that of other employees; (4)creatingan impression that employees were beingwatched when attending UMW meetings; (5) threateningemployeeswithreprisalsif they supported the UMW,and (6)requesting that employees attend union meetingsand report back on the activity of supervisors.Respondents' unlawful opposition to the UMW orga-nizingactivity continued throughoutthe summer monthsand lasted into the fall. After a lawful layoff on June 18for economic reasons, Respondents refused to recall andsubsequently discharged two employees (Roberts andScales) thought to be responsible for the UMW organiz-ing effort. In addition, on August 19, Respondents un-lawfully terminated all laid-off employees, who had notbeen recalled by that date. At approximately the sametime,Respondents sought to further undermine theUMW majority status among the employees by allegedlydemoting its salaried supervisors (including two who hadmajor or substantial ownership interests in Respondents)to positions of hourly paid leadmen in order to attemptto include them in the bargaining unit. Finally, Respond-ents, through its supervisors, rendered unlawfulassist-ance to CIU-which was considered a "companyunion"-in order to thwart the UMW organizing effortamong the employees.These serious and pervasive unfair labor practiceswere designed to achieve a single purpose, i.e., dissipateemployee support of the UMW by graphically demon-strating to the employees that Respondents would nottolerate their being represented by that union. That Re-spondents'massive and unlawful efforts to stifle andthwart the UMW organizing effort involved serious vio-lations of the statute cannot be gainsaid. The numerousthreats of shutdown of the mining operation and the un-lawful discharges of employees clearly demonstrate apropensity to engage in unlawful conduct which "goesto the very heart of the Act," and has been recognizedas such. SeeNLRB v. Entwistle Mfg. Co.,120 F.2d 532,536 (4th Cir. 1941). Since it has been found that UMWachieved majoritystatusby at least August 11 and inlight of the serious nature' and extensiveness of Respond-ents'unlawful conduct, it is evident that the unlawful ac-tivity had the effect of undermining the UMW's majoritystrength and eroding the sentiments expressedby the em-ployees on the authorization cards for representation bythat union.In addition, it is equally evident that the conduct en-gaged in by Respondents also tends to preclude the hold-ing of a fair election among the employees in the bar-gaining unit.The pervasive nature of the unfair laborpractices graphically demonstrated to the employees thelengthsRespondents were prepared to go in order tostifle their right to select the UMW as their bargainingrepresentative.Further, the numerous threats of mineclosure and the instances of wholesale unlawful dis-charges have created an atmosphere in which it is rea-sonable to infer that the employees have a strong fear ofloss of employment that is not likely to be dispelled bythe traditional remedy of authorizing an election. Forthese reasons,I find the possibility of successfully eradi-cating the lingering effects of Respondents' unlawfulconduct and ensuring a fair election by use of the tradi-tional remedies is slight, if not nonexistent.Therefore, Ifind that the employees' sentiments expressed on theirauthorization cards for the UMW are, on balance, betterprotected by issuance of a bargaining order than by im-position of the traditional cease-and-desist remedies. R.L.White Co.,262 NLRB 575 (1982);Warehouse GroceriesManagement,254 NLRB 252(1981).CONCLUSIONS OF LAW1.The Respondents, Midwestern Mining & Reclama-tion, Inc., a subsidiary of Midwestern Fuels Systems,Inc., and Reclamation Services, Inc., constitute a singleemployer within the meaning of Section 2(2) of the Actengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.United Mine Workers of America (UMW) and Con-gress of Independent Unions (CIU) are labor organiza-tions within the meaning of Section 2(5) of the Act.3.Respondents, through their supervisors, committedviolations of Section 8(a)(1) of the Act by the followingconduct:(a) Informing employees that Respondents would closethe mine,ifUMWrepresented them.(b)Promising employees better positions with Re-spondents, if they did not support UMW.(c) Threatening employees with reprials, including lossof employment, if they supported UMW.(d) Creating an impression that employees' attendanceatUMW meetings were kept under surveillance by Re-spondents.(e)Urging employees to attend the UMW meetingsand to report back regarding what took place there. MIDWESTERN MINING(f)Interrogating employees about their activities onbehalf' of andsentimentsfor UMW, and aboutsimilar ac-tivities and sentiments of other employees.(g) Informing employees that UMW supporters wouldbe "weeded out."4.Respondents unlawfullyassistedand supported theCIU in violation of Section 8(a)(2) of the Act by:(a) Supervisors executing authorization cards for andattending the CIU meeting.(b) Supervisors informing employees that Respondentswould close the mine, if the employees were representedby UMW rather than by CIU.(c) Supervisors granting employees time off from workto attendthe CIUmeeting.(d) Informing employees that CIU was favored by Re-spondents to become their collective-bargaining repre-sentative.5.By refusing to recall and subsequently dischargingemployees Edward Roberts and Elmer Scales because ofsuspected activity on behalf of UMW, Respondents vio-lated Section8(a)(1) and(3) of the Act.6.By discharging the laid-off employees not recalledon August 19, 1982, in order to discourage support forUMW andto underminethemajority status of thatunion,Respondents violated Section 8(a)(1) and (3) ofthe Act.7.By refusing to recognize and, on request, bargainwith UMW as the exclusive collective-bargaining repre-sentative of a majority of the employees in a unit appro-priate for collective bargaining with respect to wages,hours, and other terms and conditions of employmentRespondents have violated Section 8(a)(5) of the Act.The appropriate bargaining unit is:All employees of Midwestern Mining and Reclama-tion, Inc., a subsidiary of Midwestern Fuels Sys-tems, Inc., and Reclamation Services,Inc.,em-ployed by the employers at their mine site in ornear Bronaugh,Missouri;but excluding all officeclerical employees,managerial employees,confiden-tial employees,professional employees,guards, andsupervisors as defined in the Act.THE REMEDYHaving found that Respondents engaged in extensiveand pervasive unfair labor practices, they shall be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act. In light of the egregious and serious nature ofthe violations found here, a broad order is required toremedy the effects of Respondents' unlawful conduct.Cf.Hickmott Foods,242 NLRB 1357 (1979).Having found that UMW achieved majority statuswhen Organizer Forbes requested recognition on August11 and that the serious nature of the violations commit-ted by Respondents tended to undermine the Union's ma-jority support and, further, that the possibility of erasingthe lingering effects of this unlawful conduct and ensur-ing a fair election is slight, Respondents shall be requiredto recognize and bargain with UMW, effective August11, 1982,as the exclusive collective-bargaining represent-257ative of the employees in the unit found appropriate. SeeDrug Package Co., 228NLRB 109 (1977).Because Respondents unlawfully refused to recall andsubsequently discharged employees Edward Roberts andElmer Scales, they shall be required to offer full and im-mediate reinstatement to these two employees to theirformer positions without loss of seniority or other rightsand benefits, discharging if necessary any employeeshired or recalled in their job classifications after the datethat these two employees would have been recalled. Ifthese positions no longer exist,Respondents shall be re-quired to offer these two employees substantially equiva-lent positions on the same terms and,further, that Re-spondentsmake whole these two employees for anylosses they may have suffered by reason of the discrimi-nation against them.Backpay shall be calculated in ac-cordance with the formula set forth inF W. WoolworthCo., 90 NLRB 289 (1950), with interest thereon as pro-vided for inFlorida Steel Corp.,231 NLRB 651 (1977).61In addition, Respondents shall remove from their filesany references to the warning given Edward Roberts onMay 24, 1982, holding him responsible for the damage tothe fairleads on the dragline, as well as the terminationnotice sent to him on August 19, 1982. Further, Re-spondents shall notify him in writing that this has beendone and that evidence of these unlawful actions will notbe used as a basis for future discipline against him. Like-wise, Respondents shall be required to remove from itsfiles any reference to the memorandum of May 17, 1982,issued to Elmer Scales regarding job attitude,aswell asthe termination notice sent to him on August 19, 1982.Further, Respondents shall notify him in writing that thishas been done and that evidence of these unlawful ac-tionswill not be used as a basis for future disciplineagainst him.Regarding the laid-off employees unlawfully terminat-ed on August 19, there is no evidence in the recordwhich establishes when they would have been recalled, ifat all, or whether other employees were hired to filltheir positions. For this reason, it shall be left to thecompliance stage of this proceeding to determine if andwhen these employees would have been recalled by Re-spondents. It shall be ordered, however, that Respond-ents, in consultationwith UMW,establish a preferentialrehiring list following a nondiscriminatory system, suchas seniority and job classification, which includes all thenames of the employees unlawfully terminated on,August 19, 1982,62 and not thereafter recalled. If thecompliance proceedings establish that any of these em-ployees would have been recalled, Respondents shall re-instate them to their former or substantially equivalentpositions and make them whole for any loss of earnings,in the manner set forth herein, that they may have suf-fered from the date they would have been recalled untilthe date they are in fact rehired. If, on the other hand,the compliance investigationestablishes that any or all ofthese employees would not have been recalled,Respond-61 See generallyIsis Plumbing Co,138 NLRB 716 (1962).62 This provision does not apply to Roberts or Scales since Respond-ents have been directed to offer these two employees their immediate re-instatement 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDents shall be ordered toofferthem reinstatement to theirformer or substantially equivalent positions,when suchpositions become available,before effecting any newhires.Finally,Respondents shall be ordered to remove anyreferences to the August 19, 1982 discharges of the laid-off employees from its files and records and notify eachof these employees in writing that this has been done.Further,Respondents shall notify each of these employ-ees that evidence of the unlawful discharges of August19, 1982, will not be used as a basis for future disciplineagainst them.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed63ORDERThe Respondents, Midwestern Mining and Reclama-tion, Inc., a subsidiary of Midwestern Fuels Systems,Inc., and Reclamation Services,Inc., Bronaugh,Missou-ri, their officers,agents, successors,and assigns, shall1.Cease and desist from(a) Informing employees that the mining operation willbe shut down, if United Mine Workers of America(UMW)'becomes their bargaining representative.(b) Promising employees better positions in Respond-ents' organization, if they do not support the UMW.(c)Threatening employees with reprisals,includingloss of employment, if they support the UMW.(d)Creating an impression that employees'attendanceat UMW meetings are being kept under surveillance.(e)Urging employees to attend UMW meetings inorder to report back information to Respondents' super-visors.(f)Interrogating employees about their activities onbehalf of and sentiments for the UMW and about similaractivities and sentiments of other employees.(g) Informing employees that UMW supporters will be"weeded out."(h)Discharging employees and placing after-the-factmemoranda in their personnel files, purporting to sub-stantiate the basis for the discharges, because the employ-ees engaged in activitieson behalf of UMW.(i)Refusing to recall and discharging laid-off employ-ees in order to undermine employee support for UMW.V) Rendering unlawful support and assistance to CIU,or any other union, in order to stifle or thwart the UMWorganizing activity among the employees.(k) Refusing to recognize and bargain collectively withUMW, effective August 11, 1982, as the exclusive collec-tive-bargaining representative of the employees in theunit found appropriate herein.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Offer immediate and full reinstatement to EdwardRoberts and Elmer Scales to their former or substantially63 If no exceptions are filed asprovided by Sec 102 46 of theBoard'sRules and Regulations, the findings,conclusions, and recommendedOrder shall, as provided in Sec 102.48 of theRules,be adopted by theBoard and all objections to them shallbe deemedwaived forallpur-posesequivalentpositionsandmake them whole, in themanner set forth in the section entitled "The Remedy,"for any loss of earnings they may have suffered byreason of the unlawful discrimination against them.(b) Rescind, in writing, the August 19, 1982 letters dis-charging all laid-off employees not recalled and establisha preferential rehire list which includes these employeesin the manner set forth above in the remedy section.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Remove from its file any references to the dis-charge letters sent to all laid-off employees not recalledon August 19, 1982, as well as the warning memorandumgiven to Edward Roberts on May 24, 1982, and to ElmerScales on May 17, 1982. Further, notify the above em-ployees in writing that this has been done and that evi-dence of these unlawful actions will not be used as abasis for future discipline against them.(e)Recognize and, on request, bargain with UnitedMine Workers of America as the exclusive collective-bargaining representative of the employees in the appro-priate bargaining unit with respect to wages, hours, andother terms and conditions of employment, and, if anagreement is reached, embody such an agreement in awritten signed contract. The appropriate bargaining unitis:All employees of Midwestern Mining and Reclama-tion,Inc., a subsidiary of Midwestern Fuels Sys-tems, Inc., and Reclamation Services,Inc.,em-ployed by the employers at their mine site in ornear Bronaugh,Missouri; but excluding all officeclerical employees,managerial employees,confiden-tial employees,professional employees,guards, andsupervisors as defined in the Act.(f)Post at its Bronaugh, Missouri facility copies of theattached noticemarked "Appendix."84 Copies of thenotice, on forms provided by the Regional Director forRegion 17,after being signed by the Respondents' au-thorized representative, shall be posted by the Respond-ents immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ents to ensure that the notices are not altered,defaced,or covered by any othermaterial.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that all allegations of thecomplaint not found to be violations herein are dis-missed.64 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Postedby Order ofthe Nation-alLabor Relations Board" shall read "Posted Pursuant to a judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " MIDWESTERN MINING259APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOTinform our employeesthat we will shutdownour mining operationif the United Mine Workersof Americabecomes their bargaining representative.WE WILL NOT promise our employees better positionswithour organizationif they do not support the UnitedMineWorkers of America.WE WILL NOTcreate an impressionthat employees' at-tendance at meetingsheld by the United Mine Workers'of Americaare beingkeptunder surveillance.WE WILL NOT urge employees to attend United MineWorkers of America meetings and report back to us con-cerning what took place there.WE WILL NOTinterrogateemployees about their ac-tivitieson behalf of and theirsentimentsregardingUnitedMineWorkers of America, or any other union, orabout such activities and sentiments of other employees.WE WILL NOT inform employees that supporters ofUnited Mine Workers of America will be discharged or"weeded out."WE WILL NOT unlawfullyassist orsupport the Con-gress of Independent Unions, or any other labor organi-zation, in order to have that labor organization representour employees rather than the United Mine Workers ofAmerica.WE WILL NOT refuse torecalland then discharge em-ployees and place after-the-fact memoranda in their per-sonnelfiles purportingto substantiatesuch discharges be-causethese employeesengaged inactivities on behalf ofUnied Mine Workers of America.WE WILL NOT discharge laid-off employees in order toundermine the support of our employees for United MineWorkers of America.WE WILL NOT refuse to recognize and bargain collec-tively with UnitedMineWorkers of America as the ex-elusive collective-bargaining representative of our em-ployees in a unit found appropriate for such purposes.WE WILL NOTin any other manner interfere with, re-strain, or coerce employees in the exercise of the rightsguaranteed them by Section7 of theNational Labor Re-lations Act.WE WILL offerfulland immediate reinstatement toEdward Roberts and Elmer Scales, and WE WILL makethem whole, with interest,for any losses they may havesuffered as a result of the discrimination against them.WE WILL rescind,inwriting,the discharge letters sentto all laid-off employees not recalled on August 19, 1982,and if it is established that any or all of these employeeswould have been recalled,WE WILL immediately rein-state them to their former or substantially equivalent po-sitions and make them whole for any losses they mayhave suffered as a result of our discrimination againstthem.WE WILL, inconsultationwith UMW,establish a pref-erential rehire list for those laid-off employees whowouldnot have been recalled, and WE WILL recall themto their former or substantially equivalent positions, assuch positions become available,before hiring new em-ployees.WE WILL removefrom our files any references to thedischarge letters sent to the laid-off employees not re-called on August 19, 1982, and WE WILL remove fromour files any references to the memoranda given EdwardRoberts onMay 24,1982, and to Elmer Scales on May18, 1982, andWE WILL notifyallof the above employ-ees, in writing,that this has been done and that evidenceof these unlawful actions will not be used as a basis forfuture discipline against them.WE WILL recognize and, on request, bargain withUnitedMineWorkers ofAmerica as the exclusive col-lective-bargaining representative'ofa majorityof our em-ployees in the unit found appropriate for collective bar-gaining with respect to wages, hours,and other termsand conditions of employment and, if an agreement isreached, embody such agreement in a written,signedcontract.The appropriate bargaining unit is:All employeesof Midwestern Mining and Reclama-tion, Inc., a subsidiary of Midwestern Fuels Sys-tems, Inc., and Reclamation Services,Inc.,em-ployed at our mine sitein Bronaugh,Missouri; butexcluding all office clerical employees, managerialemployees,confidential employees, professional em-ployees, guards,and supervisors as defined in theAct.MIDWESTERN MINING & RECLAMATION,INC.,A SUBSIDIARY OF MIDWESTERNFUELS SYSTEMS, INC., AND RECLAMATIONSERVICES, INC.